Exhibit 10.5

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

between

 

SOUTHWEST WATER COMPANY

 

and

 

BANK OF AMERICA, N.A.

July 7, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

SECTION 1.01. Defined Terms.

 

SECTION 1.02. Other Definitional Provisions.

 

ARTICLE II THE CREDIT

 

SECTION 2.01. The Revolving Loans.

 

(a)

The Revolving Commitment.

 

(b)

Making the Revolving Loans.

 

(c)

Reduction of the Revolving Commitment.

 

(d)

Revolving Note.

 

(e)

Standby Letters of Credit.

 

SECTION 2.02. Mandatory Repayment.

 

SECTION 2.03. Interest Computation and Payment; Fee Computation.

 

SECTION 2.04. Unused Commitment Fee.

 

SECTION 2.05. Annual Credit Facility Fee.

 

SECTION 2.06. The Additional Revolving Loans.

 

SECTION 2.07. Mandatory Repayment.

 

SECTION 2.08. Interest Computation and Payment; Fee Computation

 

SECTION 2.09. Unused Commitment Fee.

 

SECTION 2.10. Annual Additional Credit Facility Fee.

 

SECTION 2.11. Collateral.

 

ARTICLE III GENERAL PROVISIONS CONCERNING THE LOANS

 

SECTION 3.01. Use of Proceeds.

 

SECTION 3.02. Payment on Non-Business Days.

 

SECTION 3.03. Reduced Return.

 

SECTION 3.04. Indemnities.

 

SECTION 3.05. Funding Sources.

 

ARTICLE IV CONDITIONS OF LENDING

 

SECTION 4.01. Conditions Precedent to Initial Revolving Loan and Initial
Additional Revolving Loan

 

SECTION 4.02. Conditions Precedent to Each Revolving Loan.

 

SECTION 4.03. Conditions Precedent to Each Revolving Loan and each Additional
Revolving Loan.

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

SECTION 5.01. Representations and Warranties.

 

(a)

Organization.

 

(b)

Authorization; No Conflict.

 

(c)

Governmental Consents.

 

(d)

Validity.

 

(e)

Financial Condition.

 

(f)

Litigation.

 

(g)

Employee Benefit Plans.

 

(h)

Disclosure.

 

(i)

Environmental Matters.

 

(j)

Employee Matters.

 

 

i

--------------------------------------------------------------------------------


 

(k)

Solvency.

 

(l)

Title to Properties.

 

(m)

Tax Returns.

 

(n)

Compliance with Other Agreements and Applicable Laws.

 

(o)

No Default.

 

(p)

Regulation U; Investment Company Act.

 

(q)

Intangible Assets.

 

ARTICLE VI COVENANTS

 

SECTION 6.01. Affirmative Covenants.

 

(a)

Financial Information.

 

(b)

Notices and Information.

 

(c)

Corporate Existence, Etc.

 

(d)

Payment of Taxes and Claims.

 

(e)

Maintenance of Properties; Insurance.

 

(f)

Inspection.

 

(g)

Compliance with Laws Etc.

 

(h)

Hazardous Waste Studies.

 

SECTION 6.02. Negative Covenants.

 

(a)

Consolidated Tangible Net Worth.

 

(b)

Consolidated Net Profit.

 

(c)

EBITDA Coverage Ratio.

 

(d)

Liens Etc.

 

(e)

Debt.

 

(f)

Consolidation, Merger or Dissolution.

 

(g)

Loans, Investments, Acquisitions, Secondary Liabilities.

 

(h)

Asset Sales.

 

(i)

Hostile Tender Offers.

 

(j)

Distributions.

 

(k)

Transactions with Affiliates.

 

(l)

Books and Records.

 

(m)

Restructure.

 

ARTICLE VII EVENTS OF DEFAULT

 

SECTION 7.01. Events of Default.

 

ARTICLE VIII MISCELLANEOUS

 

SECTION 8.01. Amendments, Etc.

 

SECTION 8.02. Notices, Etc.

 

SECTION 8.03. Right of Setoff:  Security Interest in Deposit Accounts.

 

SECTION 8.04. No Waiver; Remedies.

 

SECTION 8.05. Costs and Expenses.

 

SECTION 8.06. Participations.

 

SECTION 8.07. Effectiveness: Binding Effect.

 

SECTION 8.08. Governing Law.

 

SECTION 8.09. Arbitration and Waiver of Jury Trial.

 

SECTION 8.10. Waiver of Notices.

 

SECTION 8.11. Entire Agreement.

 

SECTION 8.12. Severability of Provisions.

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.13. Execution in Counterparts.

 

SECTION 8.14. Further Assurances.

 

 

 

Schedules



5.01(f) - Litigation

5.01(i) - Environmental Matters

6.02(d) - Liens

6.02(e) – Other secured debt

 

Exhibits

 

A - Form of Note

 

B – Form of Note

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amended and Restated Credit Agreement (“Agreement”) dated as of July 7,
2004 is entered into between SOUTHWEST WATER COMPANY, a Delaware corporation
(the “Borrower”) and BANK OF AMERICA, N.A. (the “Bank”).

 

RECITALS

 

A.                                   WHEREAS, Borrower and Bank have previously
entered into that certain Credit Agreement dated as of October 6, 2003 and that
certain Amendment No. 1 to Credit Agreement dated as of March 17, 2004
(collectively “Credit Agreement”).

 

B.                                     WHEREAS, Bank and Borrower wish to amend
and completely restate the Credit Agreement under the terms and conditions set
forth in this Agreement.

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the following meanings:

 

“Acquisition”: Any transaction, or any series of related transactions, by which
Borrower and/or any of its Subsidiaries directly or indirectly (a) acquires the
ongoing business or all or substantially all of the assets of any firm,
partnership, joint venture, limited liability company, corporation or division
thereof, (b) acquires in one transaction or as the most recent transaction in a
series of transactions control of securities of a Person engaged in an ongoing
business representing more than 50% of the ordinary voting power for the
election of directors or other governing position if the business affairs of
such Person are managed by a board of directors or other governing body or (c)
acquires control of more than 50% of the ownership interest in any partnership,
joint venture, limited liability company, business trust or other Person that is
not managed by a board of directors or other governing body.

 

“Additional Revolving Commitment”:  The amount of $15,000,000, as such amount
may be reduced pursuant to Section 2.06(c).

 

“Additional Revolving Loans”:  As defined in Section 2.06(a).

 

“Additional Revolving Note”:  As defined in Section 2.06(d).

 

“Agreement”:  This Agreement, as amended, supplemented or modified from time to
time.

 

“Aqua”: Aqua Services LP, a Texas limited partnership.

 

“Bank”:  As set forth in the introductory paragraph of this Agreement.

 

1

--------------------------------------------------------------------------------


 

“Borrower”:  As set forth in the introductory paragraph of this Agreement.

 

“Business Day”:  Has the meaning set forth in the Revolving Note and the
Additional Revolving Note.

 

“Capistrano Letter of Credit”: The standby letter of credit issued by Bank of
America, N.A., for the account of Borrower in the face amount of $3,430,000 for
the benefit of Capistrano Valley Water District.

 

“Capital Leases”:  As applied to any Person, any lease of any property (whether
real, personal or mixed) by that Person as lessee which would, in accordance
with GAAP, be required to be accounted for as a capital lease on the balance
sheet of that Person.

 

“CDC”: CDC Maintenance, Inc., a Texas corporation.

 

“Change of Control”:  Shall be deemed to have occurred at such times as:  (a) a
“person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Securities Act of 1934), becomes the “beneficial owner” (as defined in Rule
13d-3 under the Securities Exchange Act of 1934), directly or indirectly, of
more than thirty percent (30%) of the total voting power of all classes of stock
then outstanding of Borrower normally entitled to vote in the election of
directors; or (b) the Borrower shall fail to own directly one hundred percent
(100%) of the issued and outstanding common stock or other equity interest of
Aqua, Suburban, SWUC, TECON, NMUI or ECO or shall lose voting control of Aqua’s,
Suburban’s, SWUC’s, TECON’S, NMUI’s or ECO’s issued and outstanding common stock
or other equity interest; or (c) the Borrower shall fail to own directly 50.1%
of the issued and outstanding common stock or other equity interest of Metro or
OpTech or shall lose voting control of 50.1% of the issued and outstanding
common stock or other equity interest of Metro or OpTech; or (d) the Borrower
shall fail to own directly 67% of the issued and outstanding common stock of WRI
or shall lose voting control of 67% of the issued and outstanding common stock
of WRI; or (e) ECO shall fail to own directly one hundred percent (100%) of the
issued and outstanding common stock of CDC or shall lose voting control of CDC’s
issued and outstanding common stock; or (f) SWUC shall fail to own directly one
hundred percent (100%) of the issued and outstanding common stock of Hornsby or
shall lose voting control of Hornsby’s issued and outstanding common stock; or
(g) SWUC shall fail to own directly 80% of the issued and outstanding common
stock of Windermere or shall lose voting control of 80% of the issued and
outstanding common stock of Windermere.  A change of control shall not include a
transfer of NMUI’s operating assets through a condemnation or sale in lieu of
condemnation.

 

“Closing Date”:  The Business Day on which the conditions set forth in
Section 4.01 are satisfied or waived.

 

“Commitment”:  The Bank’s obligation to make Revolving Loans and Additional
Revolving Loans to the Borrower pursuant to Article II in the amount or amounts
referred to therein.

 

“Consolidated EBITDA” means, for any period of Borrower and its Subsidiaries on
a consolidated basis, Consolidated Net Profit for such period, plus interest
expense (net of capitalized interest expense) and provision for income taxes for
such period, plus depreciation

 

2

--------------------------------------------------------------------------------


 

and amortization for such period, plus the non-cash expense of Borrower and its
Subsidiaries recognized during such period for any stock options granted by
Borrower and its Subsidiaries permitted hereunder.

 

“Consolidated Net Profit” means, in respect of any period of the Borrower and
its Subsidiaries, the consolidated net profit after taxes of the Borrower and
its Subsidiaries as such would appear on the consolidated statement of earnings
of Borrower and its Subsidiaries prepared in accordance with GAAP, consistently
applied, minus nonrecurring or extraordinary income.

 

“Consolidated Tangible Net Worth”:  At any date of determination, the sum of the
capital stock and additional paid-in capital plus retained earnings (or minus
accumulated deficit) of the Borrower and its consolidated Subsidiaries plus the
outstanding principal amount of the Convertible Subordinate Debentures Due 2021
of Borrower (the “Convertible Debentures”) minus (i) treasury stock, (ii)
intangible assets (including, without limitation, franchises, patents, patent
applications, trademarks, brand names, goodwill, purchased contracts, deferred
charges (including unamortized debt discount and expense and organization costs)
and research and development expenses, provided, however that water rights shall
not be considered an intangible asset) and (iii) receivables, advances, loans
and all other amounts due from employees, officers, shareholders and/or
affiliates (excluding those Subsidiaries of which Borrower owns at least 80% of
the outstanding equity), on a consolidated basis determined in conformity with
GAAP.

 

“Convertible Debentures”:  The Borrower’s 6.85% Convertible Subordinate
Debentures due 2021.

 

“Debt”:  As applied to any Person, (i) all indebtedness for borrowed money, (ii)
that portion of obligations with respect to Capital Leases which is properly
classified as a liability on a balance sheet in conformity with GAAP, (iii)
notes payable and drafts accepted representing extensions of credit whether or
not representing obligations for borrowed money, (iv) any obligation owed for
all or any part of the deferred purchase price of property or services which
purchase price is (y) due more than six months from the date of incurrence of
the obligation in respect thereof, or (z) evidenced by a note or similar written
instrument; (v) all indebtedness secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is non-recourse to the credit
of that person; (vi) reimbursement obligations under letters of credit; and
(vii) other contingent liabilities.

 

“Default Rate”:  As defined in the Revolving Note and the Additional Revolving
Note.

 

“Distribution”:  With respect to any Person shall mean that such Person has paid
any dividend or returned any capital to its stockholders or equity holders as
such or authorized or made any other distribution, payment or delivery of
property or cash to its stockholders or equity holders as such, or redeemed,
retired, purchased, or otherwise acquired, directly or indirectly, for
consideration, any shares of any class of its capital stock or equity interests
(or any options, warrants or rights issued by such Person with respect to its
capital stock or equity interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its

 

3

--------------------------------------------------------------------------------


 

Subsidiaries to purchase or otherwise acquire for a consideration any shares of
any class of the capital stock or any equity interests of such Person (or any
options, warrants or rights issued by such Person with respect to its capital
stock or equity interests). Without limiting the foregoing, “Distributions” with
respect to any Person shall also include all payments made or required to be
made by such Person with respect to any stock appreciation rights plans, equity
incentive or the setting aside of any funds for the foregoing purposes.

 

“Dividend Reinvestment Plan”:  Borrower’s Dividend Reinvestment and Stock
Purchase Plan dated September 26, 2001.

 

“Dollars and $”:  Dollars in lawful currency of the United States of America.

 

“EBITDA Coverage Ratio”:  For any period of Borrower and its Subsidiaries on a
consolidated basis, Consolidated EBITDA divided by the sum of the total interest
expense plus current portion of long-term Debt plus current portion of advances
for construction plus cash Distributions.

 

“ECO”:  ECO Resources, Inc., a Texas corporation.

 

“Employee Benefit Plan”:  Any Pension Plan, any employee welfare benefit plan,
or any other employee benefit plan which is described in Section 3(3) of ERISA
and which is maintained for employees of the Borrower or any ERISA Affiliate of
the Borrower.

 

“Employee Stock Purchase Plan”:  Borrower’s Amended and Restated Employee Stock
Purchase Plan dated May 28, 1998.

 

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended to the
date hereof and from time to time hereafter.

 

“ERISA Affiliate”:  As applied to any Person, any trade or business (whether or
not incorporated) which is a member of a group of which that Person is a member
and which is under common control within the meaning of Section 414(b) and (c)
of the Internal Revenue Code.

 

“Event of Default”: As defined in Section 7.01.

 

“GAAP”:  Generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession or any
public commission having regulatory responsibility over the Borrower or any
Subsidiary.

 

“Hornsby”:  Hornsby Bend Utility Company, a Texas corporation.

 

“Intercreditor Agreement”:  That certain Intercreditor Agreement to be entered
into among Bank, Union and Union as Collateral Agent.

 

4

--------------------------------------------------------------------------------


 

“Internal Revenue Code”:  The Internal Revenue Code of 1986, as amended to the
date hereof and from time to time hereafter and any successor statute.

 

“Lien”:  Any lien, mortgage, deed of trust, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement to give any
security interest).

 

“Loan Documents”:  This Agreement, the Revolving Note, the Additional Revolving
Note, the Pledge and Collateral Agency Agreement, the Intercreditor Agreement,
each alternative dispute resolution agreement entered into by Borrower and Bank
in connection with this Agreement, and each other agreement, document,
instrument and guarantee required by the Bank in connection with this Agreement
and/or the credit extended hereunder.

 

“Maturity Date”:  September 30, 2006.

 

“Metro”: Metro-H20 Utilities, Limited, a Texas limited partnership.

 

“MTI”:  Master Tek International, Inc., a Colorado corporation.

 

“Multiemployer Plan”:  A “multiemployer plan” as defined in Section 4001(a)(3)
of ERISA which is maintained for employees of the Borrower or any ERISA
Affiliate of the Borrower.

 

“Net Cash Proceeds” means the cash proceeds received by the Borrower or any of
its Subsidiaries from the issuance of any capital stock or Debt securities of
the Borrower or any of its Subsidiaries after the date hereof net of (i)
underwriting discounts and commissions, professional fees and disbursements in
each case not paid to an affiliate of the Borrower or a Subsidiary of the
Borrower and (ii) that portion of the cash proceeds of any new Debt securities
issued by a Subsidiary of the Borrower which are used to refinance existing Debt
of such Subsidiary (other than any such proceeds received by the Borrower in
connection with the Employee Stock Purchase Plan or the Dividend Reinvestment
Plan).

 

“NMUI”: New Mexico Utilities, Inc., a New Mexico corporation.

 

“OpTech”: Operations Technologies, Inc., a Georgia corporation.

 

“Pension Plan”: any employee plan which is subject to Section 412 of the
Internal Revenue Code and which is maintained for employees of the Borrower or
any ERISA Affiliate of the Borrower, other than a Multiemployer Plan.

 

“Permitted Acquisition”:  An Acquisition by Borrower or any of its Subsidiaries
of all or substantially all of the assets of, or 80% or more of the capital
stock or other equity interests of, a Person (the “Acquired Person”) engaged in
the same line of business as Borrower or such Subsidiary, provided that (a) if
such Acquisition is of all of the capital stock or other equity interests of the
Acquired Person, such Acquired Person is merged with and into Borrower or such
Subsidiary substantially simultaneously with Borrower’s or such Subsidiary’s
acquisition of such capital stock or other equity interests or becomes a
wholly-owned Subsidiary, (b) no Potential Event of Default or Event of Default
shall have occurred or be continuing or would

 

5

--------------------------------------------------------------------------------


 

result after giving effect to such Permitted Acquisition, (c) the Acquisition
shall have been consummated in compliance with all applicable laws, and (d)
Borrower shall be in compliance with all covenants on a pro forma basis having
given effect to the Acquisition both prior to and upon consummation of such
Acquisition.

 

“Person”:  An individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, governmental authority or other entity of whatever nature.

 

“Pledge and Collateral Agency Agreement”:  That certain Pledge and Collateral
Agency Agreement to be entered into among Borrower, Bank, Union and Union as
Collateral Agent.

 

“Potential Event of Default”:  A condition or event which, after notice or lapse
of time or both, would constitute an Event of Default if that condition or event
were not cured or removed within any applicable grace or cure period.

 

“Regulations T, U and X”:  Regulations T, U and X, respectively, promulgated by
the Board of Governors of the Federal Reserve System, as amended from time to
time, and any successors thereto.

 

“Revolving Commitment”: The amount of $20,000,000, as such amount may be reduced
pursuant to Section 2.01(c).

 

“Revolving Loans”:  As defined in Section 2.01(a).

 

“Revolving Note”:  As defined in Section 2.01(d).

 

“S.E.C.”:  The United States Securities and Exchange Commission and any
successor institution or body which performs the functions or substantially all
of the functions thereof.

 

“Solvent”:  When used with respect to any Person, that as of the date as to
which the Person’s solvency is to be measured:

 

(i)                                          the fair saleable value of its
assets is in excess of the total amount of its liabilities (including contingent
liabilities) as they become absolute and matured;

 

(ii)                                       it has sufficient capital to conduct
its business; and

 

(iii)                                    it is able to meet its debts as they
mature.

 

“Subsidiary”:  Any corporation, limited liability company or partnership
(whether or not, in any case, characterized as such or as a “joint venture”):
(i) in the case of a corporation or limited liability company, of which a
majority of the securities having ordinary voting power for the election of
directors or other governing body (other than securities having such power only
by reason of the happening of a contingency) are at the time owned directly, or
indirectly through one or more intermediaries, or both, by the Borrower, or (ii)
in the case of a partnership

 

6

--------------------------------------------------------------------------------


 

or limited liability company, of which a majority of the partnership or limited
liability company or other ownership interest are at the time owned directly, or
indirectly through one or more intermediaries, or both, by the Borrower.

 

“Suburban”:  Suburban Water Systems, a California corporation.

 

“Suburban Loan Documents”:  That Credit Agreement dated as of July 30, 1999
between Bank and Suburban, and each agreement, document, instrument and
guarantee required by Bank in connection with such Credit Agreement and/or the
credit extended thereunder, in each case as amended.

 

“SWUC”:   SW Utility Company, a Texas corporation.

 

“TECON”:  Collectively, Tecon Water Companies, Inc., a Texas corporation and
TENKILLER UTILITY COMPANY, an Oklahoma corporation.

 

“Termination Event”:  (i) a “Reportable Event” described in Section 4043 of
ERISA and the regulations issued thereunder (other than a “Reportable Event” not
subject to the provision for 30-day notice to the Pension Benefit Guaranty
Corporation under such regulations) with respect to any Pension Plan, or (ii)
the withdrawal of the Borrower or any of its ERISA Affiliates from a Pension
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination under Section 4041 of ERISA, or (iv) the institution of proceedings
to terminate a Pension Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (v) any other event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan under Section 4042 of ERISA, or (vi) the
imposition of a lien with respect to any Pension Plan pursuant to Section 412(n)
of the Internal Revenue Code.

 

“Union”:  Union Bank of California.

 

“Union Loan Documents”:  That certain Amended and Restated Credit Agreement
dated as of July 7, 2004 between Union Bank of California, N.A. and Borrower,
and each agreement, document, instrument and guarantee required by Union Bank of
California, N.A., in connection with such Credit Agreement and/or the credit
extended thereunder, in each case as amended.

 

“Windermere”: Windermere Utility Co., Inc., a Texas corporation.

 

“WRI”: Wastewater Rehabilitation, Inc., a Texas corporation.

 

SECTION 1.02.  Other Definitional Provisions.  All terms defined in this
Agreement shall have the defined meanings when used in the Revolving Note, the
Additional Revolving Note, or any certificate or other document made or
delivered pursuant hereto.

 

(b)                                 As used herein and in the Revolving Note,
the Additional Revolving Note and any certificate or other document made or
delivered pursuant hereto, accounting terms not

 

7

--------------------------------------------------------------------------------


 

defined in Section 1.01, and accounting terms partly defined in Section 1.01 to
the extent not defined, shall have the respective meanings given to them under
GAAP.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and section, subsection, schedule and exhibit references are to this
Agreement unless otherwise specified.

 

(d)                                 So long as the Borrower does not have any
Subsidiaries, references to a Subsidiary or Subsidiaries in this Agreement shall
be deemed to be deleted.

 

ARTICLE II
THE CREDIT

 

SECTION 2.01.  The Revolving Loans.

 

(a)                                  The Revolving Commitment.  The Bank agrees,
on the terms and conditions hereinafter set forth, to make loans (“Revolving
Loans”) to the Borrower from time to time during the period from the date hereof
to and including the Maturity Date in an aggregate amount not to exceed the
Revolving Commitment, as such amount may be reduced pursuant to
Section 2.01(c).  Within the limits of the Revolving Commitment and prior to the
Maturity Date, the Borrower may borrow, repay, and reborrow subject to the terms
of this Agreement and the Revolving Note.

 

(b)                                 Making the Revolving Loans.  The Borrower
may borrow under the Revolving Commitment on any Business Day, provided that the
Borrower shall give the Bank notice pursuant to the terms of the Revolving Note
specifying (i) the amount of the proposed Revolving Loan and (ii) the requested
date of the Revolving Loan.  Upon satisfaction of the applicable conditions set
forth in Article IV, the proceeds of all such Revolving Loans will then be made
available to the Borrower by the Bank by crediting the account of the Borrower
on the books of the Bank, or as otherwise directed by the Borrower.

 

(c)                                  Reduction of the Revolving Commitment.  The
Borrower shall have the right, upon at least two Business Days’ notice to the
Bank, to terminate in whole or reduce in part the unused portion of the
Revolving Commitment, without premium or penalty, provided that each partial
reduction shall be in the aggregate amount of $100,000 or an integral multiple
thereof and that such reduction shall not reduce the Revolving Commitment to an
amount less than the amount outstanding hereunder on the effective date of the
reduction.  Such notice shall be irrevocable and such reduction shall not be
reinstated.

 

(d)                                 Revolving Note.  The Revolving Loans made by
the Bank pursuant hereto shall be evidenced by a promissory note of the
Borrower, substantially in the form of Exhibit A, with any appropriate
insertions (as amended from time to time, the “Revolving Note”), payable to the
order of the Bank and representing the obligation of the Borrower to pay the
aggregate unpaid principal amount of all Revolving Loans made by the Bank, with
interest thereon as prescribed in Section 2.03. The Bank is hereby authorized to
record in its books and records and on any schedule annexed to the Revolving
Note, the date and amount of each Revolving Loan made by the Bank, the date and
amount of each payment of principal thereof, and the applicable

 

8

--------------------------------------------------------------------------------


 

interest rate, and any such recordation shall constitute prima facie evidence of
the accuracy of the information so recorded; provided that failure by the Bank
to effect such recordation shall not affect the Borrower’s obligations
hereunder.  Prior to the transfer of the Revolving Note, the Bank shall record
such information on any schedule annexed to and forming a part of the Revolving
Note.

 

(e)                                  Standby Letters of Credit.  The Revolving
Commitment may be used for financing standby letters of credit with a maximum
maturity of 365 days but not to extend more than 365 days beyond the Maturity
Date. The standby letters of credit may include a provision providing that the
maturity date will be automatically extended each year for an additional year
unless the Bank gives written notice to the contrary. The amount of standby
letters of credit outstanding at any one time (including amounts drawn on
letters of credit and not yet reimbursed) may not exceed Three Million Dollars
($3,000,000). Each standby letter of credit must be requested by the Borrower at
least three (3) Business Days prior to the proposed date of issuance of such
standby letter of credit, and any such request may be submitted by telecopy,
rapidfax or other telecommunication method (other than telephonic or oral
advice).  The Borrower agrees:

 

(i)                                          to pay the Bank an amount equal to
any payment made by the Bank with respect to each letter of credit within one
(1) Business Day after demand made by the Bank therefor, together with interest
on such amount from the date of any payment made by the Bank at the rate
applicable to advances bearing interest with reference to the Prime Rate for the
period commencing on the date of any such payment and continuing through the
first Business Day following such demand and thereafter at the Default Rate. 
The Borrower also agrees that any sum drawn under a letter of credit may,
without further action of the Bank, upon the Borrower’s failure to make the
payment referred to in the preceding sentence, be added to the principal amount
outstanding under the Revolving Commitment. The amount will bear interest and be
due as described elsewhere in this Agreement.

 

(ii)                                       if there is an Event of Default under
this Agreement, to immediately prepay and make the Bank whole for any
outstanding letters of credit.

 

(iii)            the issuance of any letter of credit and any amendment to a
letter of credit is subject to the Bank’s written approval and must be in form
and content satisfactory to the Bank and in favor of a beneficiary acceptable to
the Bank.

 

(iv)                                   to sign the Bank’s form application and
agreement for standby letters of credit with respect to each letter of credit,
which must be submitted to the Bank concurrently with the Borrower’s request for
any standby letter of credit.

 

(v)                                      to pay any issuance and/or other fees
that the Bank notifies the Borrower will be charged for issuing and processing
letters of credit for the Borrower.

 

(vi)                                   to allow the Bank to automatically charge
its checking account for applicable fees, discounts, and other charges.

 

9

--------------------------------------------------------------------------------


 

(vii)                                to pay the Bank a non-refundable fee equal
to 1.25% per annum of the outstanding undrawn amount of each standby letter of
credit, provided that the minimum amount per annum of such fee with respect to
each standby letter of credit shall be $500.  This fee shall be calculated in
advance as of the first day of each calendar quarter on the basis of such amount
in effect on the day the fee is calculated, and is payable on the 14th day after
each such date of calculation. If there is a default under this Agreement, at
the Bank’s option, the amount of the fee shall be increased to 3.25% per annum,
effective starting on the day the Bank provides notice of the increase to the
Borrower.

 

SECTION 2.02.  Mandatory Repayment.  The aggregate principal amount of the
Revolving Loans outstanding on the Maturity Date, together with accrued and
unpaid interest thereon, shall be due and payable in full on the Maturity Date. 
If at any time the aggregate outstanding Revolving Loans exceed the Revolving
Commitment then in effect, the Borrower shall immediately repay the excess to
the Bank without penalty or premium.

 

SECTION 2.03.  Interest Computation and Payment; Fee Computation.  The
outstanding principal balance of the Revolving Loans shall bear interest as set
forth in the Revolving Note.  Interest shall be computed on the basis of a
360-day year, actual days elapsed.  Interest shall be payable at the times and
place set forth in the Revolving Note.  All fees under this Agreement shall be
computed on the basis of a 360-day year, actual days elapsed.

 

SECTION 2.04.  Unused Commitment Fee.  The Borrower agrees to pay a fee on any
difference between the Revolving Commitment and the amount of credit it actually
uses, determined by the weighted average credit outstanding during the specified
period. The fee will be calculated at 0.25% per year. The calculation of credit
outstanding shall include the Revolving Loans and the undrawn amount of
outstanding letters of credit. This fee shall be calculated in arrears as of the
end of each calendar quarter, and is payable on the 15th day of the calendar
month beginning immediately after each calendar quarter end.  Each such fee
shall be fully earned when paid and shall be non-refundable.

 

SECTION 2.05.  Annual Credit Facility Fee.  The Borrower agrees to pay on
September 30th of each year that this Agreement is in effect, an annual credit
facility fee in the amount of                                               
($            ).  Each such fee shall be fully earned when paid and shall be
non-refundable.  The payment due, pursuant to this paragraph 2.05, on
September 30, 2004, shall be due and payable on the date of execution by
Borrower of this Agreement.

 

SECTION 2.06  The Additional Revolving Loans.

 

(a)                                  The Additional Revolving Commitment.  The
Bank agrees, on terms and conditions hereinafter set forth, to make additional
loans (“Additional Revolving Loans”) to the Borrower from time to time during
the period from the date hereof and including the Maturity Date in an aggregate
amount not to exceed the Additional Revolving Commitment.  Within the limits of
the Additional Revolving Commitment and prior to the Maturity Date, the Borrower
may borrow, repay, and reborrow subject to the terms of this Agreement and the
Additional Revolving Note.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Making the Additional Revolving Loans.  The
Borrower may borrow under the Additional Revolving Commitment on any Business
Day, provided that the Borrower shall give the Bank notice pursuant to the terms
of the Additional Revolving Note specifying (i) the amount of the proposed
Additional Revolving Loan and (ii) the requested date of the Additional
Revolving Loan.  Upon satisfaction of the applicable conditions set forth in
Article IV, the proceeds of all such Additional Revolving Loans will then be
made available to the Borrower by the Bank by crediting the account of the
Borrower on the books of the Bank, or as otherwise directed by the Borrower.

 

(c)                                  Reduction of the Additional Revolving
Commitment.  The Borrower shall have the right, upon at least two Business Days’
notice to the Bank, to terminate in whole or reduce in part the unused portion
of the Additional Revolving Commitment, without premium or penalty, provided
that each partial reduction shall be in the aggregate amount of $100,000 or an
integral multiple thereof and that such reduction shall not reduce the
Additional Revolving Commitment to an amount less than the amount outstanding
hereunder on the effective date of the reduction.  Such notice shall be
irrevocable and such reduction shall not be reinstated.

 

(d)                                 Additional Revolving Note.  The Additional
Revolving Loans made by the Bank pursuant hereto shall be evidenced by a
promissory note of the Borrower, substantially in the form of Exhibit B, with
any appropriate insertions (as amended from time to time, the “Additional
Revolving Note”), payable to the order of the Bank and representing the
obligation of the Borrower to pay the aggregate unpaid principal amount of all
Additional Revolving Loans made by the Bank, with the interest thereon as
prescribed in Section 2.08.  The Bank is hereby authorized to record in its
books and records and on any schedule annexed to the Additional Revolving Note,
the date and amount of each Additional Revolving Loan made by the Bank, the date
and amount of each payment of principal thereof, and the applicable interest
rate, and any such recordation shall constitute prima facie evidence of the
accuracy of the information so recorded; provided that failure by the Bank to
effect such recordation shall not affect the Borrower’s obligations hereunder.

 

SECTION 2.07  Mandatory Repayment.  The aggregate principal amount of the
Additional Revolving Loans outstanding on the Maturity Date, together with
accrued and unpaid interest thereon, shall be due and payable in full on the
Maturity Date.  If at any time the aggregate outstanding Additional Revolving
Loans exceed the Additional Revolving Commitment then in effect, the Borrower
shall immediately repay the excess to the Bank without penalty or premium.

 

SECTION 2.08  Interest Computation and Payment; Fee Computation.  The
outstanding principal balance of the Additional Revolving Loans shall bear
interest as set forth in the Additional Revolving Note.  Interest shall be
computed on the basis of a 360-day year, actual days elapsed.  Interest shall be
payable at the times and place set forth in the Additional Revolving Note.  All
fees under this Agreement shall be computed on the basis of a 360-day year,
actual days elapsed.

 

SECTION 2.09  Unused Commitment Fee.  The Borrower agrees to pay a fee on any
difference between the Additional Revolving Commitment and the amount of credit
it actually uses, determined by the weighted average credit outstanding during
the specified period.  The fee

 

11

--------------------------------------------------------------------------------


 

will be calculated at 0.25% per year.  This fee shall be calculated in arrears
as of the end of each calendar quarter, and is payable on the 15th day of the
calendar month beginning immediately after each calendar quarter end.  Each such
fee shall be fully earned when paid and shall be non-refundable.

 

SECTION 2.10  Front End Fee.  The Borrower agrees to pay, on the Closing Date, a
front end fee (“Front End Fee”) in the amount of $                  .  The Bank
acknowledges and agrees that it received $               in connection with its
issuance of a commitment letter to the Borrower and will credit such amount
toward payment of the Front End Fee on the Closing Date.  The Front End Fee
shall be fully earned when paid and shall be non-refundable.

 

SECTION 2.11  Collateral.  The stock of TECON owned by Borrower will secure the
Additional Revolving Note.  The collateral is further defined in the Pledge and
Collateral Agency Agreement.

 

ARTICLE III
GENERAL PROVISIONS CONCERNING THE LOANS

 

SECTION 3.01.  Use of Proceeds.  The proceeds of Revolving Loans hereunder shall
be used by the Borrower (i) for general corporate purposes, working capital and
acquisitions permitted hereunder of the Borrower and those Subsidiaries of
Borrower as to which Borrower owns at least 80% of the outstanding equity, and
(ii) to finance capital additions to the water utility and other operations of
the Borrower and those Subsidiaries of Borrower as to which Borrower owns at
least 80% of the outstanding equity.  The proceeds of the Additional Revolving
Loans hereunder shall be used by Borrower for the acquisition of TECON (the
“TECON Acquisition”).

 

SECTION 3.02.  Payment on Non-Business Days.  Whenever any payment to be made
hereunder or under the Revolving Note or Additional Revolving Note shall be
stated to be due on a day which is not a Business Day, such payment may be made
on the next succeeding Business Day, and with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension.

 

SECTION 3.03.  Reduced Return.  If the Bank shall have determined that any
applicable law, regulation, rule or regulatory requirement generally applicable
to banks located in California and (collectively in this Section 3.03,
“Requirement”) regarding capital adequacy, or any change therein, or any change
in the interpretation or administration thereof by any United States federal or
state governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Bank with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the Bank’s capital as a
consequence of its Commitment and obligations hereunder to a level below that
which would have been achieved but for such Requirement, change or compliance
(taking into consideration the Bank’s policies with respect to capital adequacy)
by an amount deemed by the Bank to be material (which amount shall be determined
by the Bank’s reasonable allocation of the aggregate of such reductions
resulting from such events), then from time to time, within five (5) Business
Days after demand by the Bank, the Borrower shall pay to the Bank such

 

12

--------------------------------------------------------------------------------


 

additional amount or amounts as will compensate the Bank for such reduction. 
The Bank does not presently have knowledge of any new Requirement or any pending
change in any existing Requirement which would result in such additional amounts
being owed.

 

SECTION 3.04.  Indemnities.  The Borrower agrees to indemnify, pay and hold the
Bank, and the shareholders, officers, directors, employees and agents of the
Bank (“Indemnified Persons”), harmless from and against any and all claims,
liabilities, losses, damages, costs and expenses (whether or not any of the
foregoing Indemnified Persons is a party to any litigation), including, without
limitation, reasonable attorneys’ fees and costs (including, without limitation,
the reasonable estimate of the allocated cost of in-house legal counsel and
staff) and costs of investigation, document production, attendance at a
deposition, or other discovery, prior to the assumption of defense by the
Borrower, with respect to or arising out of any proposed acquisition by the
Borrower or any of its Subsidiaries of any Person or any securities (including a
self-tender), this Agreement or any use of proceeds hereunder, or any claim,
demand, action or cause of action being asserted against the Borrower or any of
its Subsidiaries (collectively, the “Indemnified Liabilities”), provided that
the Borrower shall have no obligation hereunder with respect to Indemnified
Liabilities arising from the gross negligence or willful misconduct of any such
Indemnified Persons. If any claim is made, or any action, suit or proceeding is
brought, against any Indemnified Person with respect to Indemnified Liabilities,
the Indemnified Person shall notify the Borrower within thirty (30) days of the
Bank being notified in writing of any such claim or the commencement of such
action, suit or proceeding, and the Borrower will assume the defense of such
action, suit or proceeding, employing counsel selected by Borrower’s insurance
carrier, or selected by the Borrower and reasonably satisfactory to the
Indemnified Person, and pay the fees and expenses of such counsel. This covenant
shall survive termination of this Agreement and payment of the amounts
outstanding under the Revolving Note and Additional Revolving Note for a period
of six (6) years.

 

SECTION 3.05.  Funding Sources.  Nothing in this Agreement shall be deemed to
obligate the Bank to obtain the funds for any Revolving Loan or Additional
Revolving Loan in any particular place or manner or to constitute a
representation by the Bank that it has obtained or will obtain the funds for any
Revolving Loan or Additional Revolving Loan in any particular place or manner.

 

ARTICLE IV
CONDITIONS OF LENDING

 

SECTION 4.01.  Conditions Precedent to Initial Revolving Loan.  The obligation
of the Bank to make its initial Revolving Loan is subject to the conditions
precedent that:

 

(a)                                  The Bank shall have received on or before
the day of the initial Revolving Loan the following, each dated prior to or as
of such day, in form and substance satisfactory to the Bank:

 

(i)                                          The Revolving Note issued by the
Borrower to the order of the Bank;

 

13

--------------------------------------------------------------------------------


 

(ii)                                       Copies of the Articles of
Incorporation or Certificate of Incorporation of the Borrower, certified as of a
recent date by the Secretary of State of Delaware;

 

(iii)                                    Copies of the Bylaws, if any, of the
Borrower, certified by the Secretary or an Assistant Secretary of the Borrower;

 

(iv)                                   Copies of resolutions of the Board of
Directors or other authorizing documents of the Borrower, in form and substance
satisfactory to the Bank, approving the Loan Documents and Revolving Loans
hereunder;

 

(v)                                      An incumbency certificate executed by
the Secretary or an Assistant Secretary of the Borrower or equivalent document,
certifying the names and signatures of the officers of the Borrower or other
Persons authorized to sign the Loan Documents and the other documents to be
delivered hereunder;

 

(vi)                                   Executed copies of all other Loan
Documents;

 

(vii)                                Executed copies of the Union Loan
Documents;

 

(b)                                 The Bank shall have completed its due
diligence review of the Borrower, and the scope and results thereof shall be
satisfactory to Bank in its discretion;

 

(c)                                  All information previously furnished by
Borrower to Bank shall be true and correct in all material respects;

 

(d)                                 All fees and expenses required to be paid on
the Closing Date shall have been paid or arrangements satisfactory to Bank shall
have been made with respect to the payment thereof;

 

(e)                                  Borrower shall be in compliance with the
Loan Documents, and after giving effect to the initial Revolving Loan, no
Potential Event of Default or Event of Default shall have occurred and be
continuing;

 

(f)                                    The representations and warranties of
Borrower contained in Article V shall be true and correct in all respects;

 

(g)                                 Bank shall have received evidence of the
insurance policies required by Section 6.01(e);

 

(h)                                 All corporate and legal proceedings and all
instruments and documents in connection with the transactions contemplated by
this Agreement shall be reasonably satisfactory in content, form and substance
to the Bank and its counsel, and the Bank and such counsel shall have received
any and all further information and documents which the Bank or such counsel may
reasonably have requested in connection therewith, such documents where
appropriate to be certified by proper corporate or governmental authorities;

 

14

--------------------------------------------------------------------------------


 

(i)                                     Nothing shall have occurred and the Bank
shall not have become aware of any fact or condition not previously known, which
the Bank shall determine has, or could reasonably be expected to have, a
material adverse effect on the rights or remedies of the Bank, or on the ability
of the Borrower to perform its obligations to the Bank or which has, or could
reasonably be expected to have, a materially adverse effect on the performance,
business, property, assets, condition (financial or otherwise) or prospects of
Borrower and its Subsidiaries taken as a whole;

 

SECTION 4.02.  Conditions Precedent to Initial Additional Revolving Loan.  The
obligation of the Bank to make its initial Additional Revolving Loan is subject
to the conditions precedent that:

 

(a)  All of the conditions set forth in Section 4.01 shall have been satisfied;

 

(b)  The Bank shall have received on or before the day of the initial Additional
Revolving Loan the following, each dated prior to or as of such day, in form and
substance to the Bank:

 

(i)  The Additional Revolving Note issued by the Borrower to the order of the
Bank;

 

(ii)  A copy of the executed purchase and sale documents relating to the Tecon
Acquisition.

 

(iii)  The Pledge and Collateral Agency Agreement and the Intercreditor
Agreement.

 

(iv)  An executed opinion from Akin, Gump, Strauss, Hauer & Feld, LLP, on behalf
of Borrower, in form and substance reasonably satisfactory to the Collateral
Agent under the Intercreditor Agreement.

 

SECTION 4.03.  Conditions Precedent to Each Revolving Loan and each Additional
Revolving Loan.

 

The obligation of the Bank to make a Revolving Loan or Additional Revolving Loan
on the occasion of each Revolving Loan or Additional Revolving Loan (including
the initial Revolving Loan and initial Additional Revolving Loan) shall be
subject to the further conditions precedent that on the date of such Revolving
Loan and Additional Revolving Loan (a) the following statements shall be true
and the Bank shall have received the notice required by Section 2.01(b) or
2.06(b), which notice shall be deemed to be a certification by the Borrower
that:

 

(i)                                          The representations and warranties
contained in Section 5.01 are correct in all material respects on and as of the
date of such Revolving Loan and Additional Revolving Loan as though made on and
as of such date;

 

(ii)                                       No event has occurred and is
continuing, or would result from such Revolving Loan or Additional Revolving
Loan, which constitutes an Event of Default or Potential Event of Default; and

 

15

--------------------------------------------------------------------------------


 

(iii)                                    Nothing shall have occurred and the
Bank shall not have become aware of any fact or condition not previously known,
which the Bank shall determine has, or could reasonably be expected to have, a
material adverse effect on the rights or remedies of the Bank, or on the ability
of the Borrower to perform its obligations to the Bank or which has, or could
reasonably be expected to have, a material adverse effect on the performance,
business, property, assets, condition (financial or otherwise) or prospects of
Borrower and its Subsidiaries taken as a whole; and

 

(iv)                                   All Loan Documents are in full force and
effect, and (b) the Bank shall have received such other approvals, opinions or
documents as the Bank may reasonably request.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

SECTION 5.01.  Representations and Warranties.  The Borrower represents and
warrants as follows:

 

(a)                                  Organization.  The Borrower and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the state of its orgainzation. The Borrower and each of its Subsidiaries
is also duly authorized, qualified and licensed in all applicable jurisdictions,
and under all applicable laws, regulations, ordinances or orders of public
authorities, to carry on its business in the locations and in the manner
presently conducted, and the Borrower and each of its Subsidiaries has all
requisite power and authority to conduct its business and to own and lease its
properties.  Schedule 5.01(a) attached hereto correctly sets forth the names,
form of legal entity, number of shares of capital stock or membership or other
equity interests, as applicable, issued and outstanding, number of shares of
capital stock or membership or other equity interests, as applicable, owned by
the Borrower or any of its Subsidiaries (specifying such owner) and
jurisdictions of organization of all Subsidiaries of the Borrower.  Except as
set forth on Schedule 5.01(a), there are no outstanding options, warrants or
other rights to purchase any capital stock, membership interests or units of
other equity interest of any Subsidiary other than in favor of the Borrower, and
all shares, membership interests or other equity interests issued by the
Subsidiaries are free and clear of all liens, except for liens permitted under
Section 6.02(d).

 

(b)                                 Authorization; No Conflict.  The execution,
delivery and performance by the Borrower of the Loan Documents, and the
borrowing of Revolving Loans and Additional Revolving Loans hereunder, are
within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, do not contravene (i) the Borrower’s charter,
by-laws or other organizational document or (ii) any law or regulation
(including, without limitation, Regulations T, U and X and regulations of public
utility commissions or similar regulatory authorities) binding on or affecting
the Borrower or its properties, and will not constitute an event of default
under any material agreement to which Borrower is a party or by which its assets
or properties may be bound.

 

(c)                                  Governmental Consents.  No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body (except routine reports

 

16

--------------------------------------------------------------------------------


 

required pursuant to the Securities Exchange Act of 1934, as amended (if such
act is applicable to the Borrower), which reports will be made in the ordinary
course of business) is required for the due execution, delivery and performance
by the Borrower of the Loan Documents.

 

(d)                                 Validity.  The Loan Documents are the
binding obligations of the Borrower or other executing Person, if any,
enforceable in accordance with their respective terms; except in each case as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
liquidation, moratorium or other similar laws of general application and
equitable principles relating to or affecting creditors’ rights.

 

(e)                                  Financial Condition.  The balance sheets of
the Borrower and its consolidated Subsidiaries as of December 31, 2003, and the
related consolidated statements of income and changes in common stockholders’
equity of the Borrower and its consolidated Subsidiaries for the fiscal twelve
months then ended, copies of which have been furnished to the Bank, fairly
present in all material respects the financial condition of the Borrower and its
consolidated Subsidiaries as at such dates and the results of the operations of
the Borrower and its consolidated Subsidiaries for the period ended on such
date, all in accordance with GAAP, consistently applied, and since December 31,
2003 there has been no material adverse change in the business, operations,
properties, assets or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole.

 

(f)                                    Litigation.  Except as set forth in the
Form 10-K dated December 31, 2003, and on Schedule 5.01(f) hereto, there is no
known pending or threatened action or proceeding affecting the Borrower or any
of its Subsidiaries before any court, governmental agency or arbitrator, which
may materially adversely affect the consolidated financial condition or
operations of the Borrower or which may have a material adverse effect on the
Borrower’s ability to perform its obligations under the Loan Documents, having
regard for its other financial obligations.

 

(g)                                 Employee Benefit Plans.  The Borrower and
each of its ERISA Affiliates is in compliance in all material respects with any
applicable provisions of ERISA and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans.  No Termination Event has
occurred with respect to any Pension Plan.  The excess of the actuarial present
value of all benefit liabilities under all Pension Plans (excluding in such
computation Pension Plans with assets greater than benefit liabilities) over the
fair market value of the assets allocable to such benefit liabilities are not
greater than five percent (5%) of Consolidated Tangible Net Worth.  For purposes
of the preceding sentence, the term “benefit liabilities” shall have the meaning
specified in Section 4001 of ERISA.

 

(h)                                 Disclosure.  No representation or warranty
of the Borrower contained in this Agreement or any other document, certificate
or written statement furnished to the Bank by or on behalf of the Borrower for
use in connection with the transactions contemplated by this Agreement contains
any known untrue statement of a material fact or omits to state a known material
fact (known to the Borrower in the case of any document not furnished by it)
necessary in order to make the statements contained herein or therein not
misleading. There is no fact known to the Borrower (other than matters of a
general economic nature) which materially adversely affects the business,
operations, property, assets or condition (financial or otherwise)

 

17

--------------------------------------------------------------------------------


 

of the Borrower and its Subsidiaries, taken as a whole, which has not been
disclosed herein or in such other documents, certificates and statements
furnished to the Bank for use in connection with the transactions contemplated
hereby.

 

(i)                                     Environmental Matters.  Except as set
forth in Schedule 5.01(i) hereto, neither the Borrower nor any Subsidiary, nor
any of their respective officers, employees, representatives or agents, nor, to
the best of their knowledge, any other person, has treated, stored, processed,
discharged, spilled, or otherwise disposed of any substance defined as hazardous
or toxic by any applicable federal, state or local law, rule, regulation, order
or directive, or any waste or by-product thereof, at any real property or any
other facility owned, leased or used by the Borrower or any Subsidiary, in
violation of any applicable statutes, regulations, ordinances or directives of
any governmental authority or court, which violations may result in liability to
the Borrower or any Subsidiary or any of their respective officers, employees,
representatives, agents or shareholders in an amount exceeding $500,000 for all
such violations; and the unresolved violations set forth in said
Schedule 5.01(i) will not result in liability to the Borrower or any Subsidiary
or any of their respective officers, employees, representatives, agents or
shareholders in an amount exceeding $500,000 for all such unresolved violations.
Except as set forth in said Schedule, no employee or other person has made a
claim or demand against the Borrower or any Subsidiary based on alleged damage
to health caused by any such hazardous or toxic substance or by any waste or
by-product thereof; and the unsatisfied claims or demands against the Borrower
or any Subsidiary set forth in said Schedule 5.01(i) will not result in
uninsured liability to the Borrower or any Subsidiary or any of their respective
officers, employees, representatives, agents or shareholders in an amount
exceeding $250,000 in excess of reserves on the books of the Borrower for all
such unsatisfied claims or demands. Except as set forth in said
Schedule 5.01(i), neither the Borrower nor any Subsidiary has been charged by
any governmental authority with improperly using, handling, storing, discharging
or disposing of any such hazardous or toxic substance or waste or by-product
thereof or with causing or permitting any pollution of any body of water; and
the outstanding related charges set forth in said Schedule 5.01(i) will not
result in liability to the Borrower or any Subsidiary or any of their respective
officers, employees, representatives, agents or shareholders in an amount
exceeding $500,000 for all such outstanding charges.

 

(j)                                     Employee Matters.  There is no known
strike or work stoppage in existence or threatened involving the Borrower or its
Subsidiaries that may materially adversely affect the consolidated financial
condition or operations of the Borrower or that may have a material adverse
effect on the Borrower’s ability to perform its obligations under the Loan
Documents, having regard for its other financial obligations.

 

(k)                                  Solvency.  Borrower and each of its
Subsidiaries is Solvent.

 

(l)                                     Title to Properties.  Borrower and each
of its Subsidiaries has good and marketable title to or interests in all of its
properties and assets subject to no liens, mortgages, pledges, security
interests, encumbrances or charges of any kind, except those granted to Bank and
such others as are permitted under Section 6.02(d) hereof.

 

(m)                               Tax Returns.  Borrower and each of its
Subsidiaries has filed, or caused to be filed, in a timely manner all tax
returns, reports and declarations which are required to be filed by

 

18

--------------------------------------------------------------------------------


 

it (without requests for extension (other than automatic extensions provided by
law) except as previously disclosed in writing to Bank).  All information in
such tax returns, reports and declarations is complete and accurate in all
material respects.  Borrower and each of its Subsidiaries has paid or caused to
be paid all taxes due and payable or claimed due and payable in any assessment
received by it, except taxes the validity of which are being contested in good
faith by appropriate proceedings diligently pursued and available to Borrower or
its Subsidiaries and with respect to which adequate reserves have been set aside
on its books.  Adequate provision has been made for the payment of all accrued
and unpaid Federal, State, county, local, foreign and other taxes whether or not
yet due and payable and whether or not disputed.

 

(n)                                 Compliance with Other Agreements and
Applicable Laws.  Neither Borrower nor any of its Subsidiaries is in default in
any material respect under, or in violation in any material respect of any of
the terms of, any agreement, contract, instrument, lease or other commitment
(including, but not limited to any such agreement involving the debts or
investments of Borrower or liens upon its assets) to which it is a party or by
which it or any of its assets are bound and Borrower and each of its
Subsidiaries is in compliance in all material respects with all applicable
provisions of laws, rules, regulations, licenses, permits, approvals and orders
of any foreign, Federal, State or local governmental authority.  Such compliance
shall be deemed to comprehend the transaction represented by the Acquisition.

 

(o)                                 No Default.  No event has occurred and is
continuing that is a Potential Event of Default or an Event of Default.

 

(p)                                 Regulation U; Investment Company Act.  No
part of the proceeds of any Revolving Loan or Additional Revolving Loan
hereunder will be used to purchase or carry, or to extend credit to others for
the purpose of purchasing or carrying, any “margin stock” (as defined in
Regulation U) in violation of Regulation U.  Borrower is not required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

(q)                                 Intangible Assets.  Borrower owns, or
possesses the right to use to the extent necessary in its business, all
trademarks, trade names, copyrights, patents, patent rights, computer software,
licenses and other intangible assets that are used in the conduct of its
business as now operated, and no such intangible asset, to Borrower’s actual
knowledge, conflicts with the valid trademark, trade name, copyright, patent,
patent right or intangible asset of any other Person.

 

ARTICLE VI
COVENANTS

 

SECTION 6.01.  Affirmative Covenants.  So long as any Revolving Loan or
Additional Revolving Loan shall remain unpaid or the Bank shall have any
Commitment hereunder, the Borrower will, unless the Bank shall otherwise consent
in writing:

 

(a)                                  Financial Information.  Furnish to the
Bank:

 

(i)                                          as soon as available, but in any
event within 120 days after the end of each fiscal year of the Borrower, (1) a
copy of the Borrower’s annual report to shareholders containing the audited
consolidated balance sheets of itself and its

 

19

--------------------------------------------------------------------------------


 

consolidated Subsidiaries as at the end of each fiscal year and the related
consolidated statements of income and changes in common stockholders’ equity (or
comparable statement) employed in the business and changes in financial position
and cash flow for such year, in each case prepared in accordance with GAAP,
setting forth in each case in comparative form the figures for the previous
year, accompanied by an unqualified report and opinion thereon of independent
certified public accountants acceptable to the Bank and, if prepared, such
accountants’ letter to management, and (2) a copy of the Borrower-prepared
consolidating balance sheets and statements of income prepared in connection
with each of the statements provided in subpart (1) above; and

 

(ii)                                       as soon as available, but in any
event within forty-five (45) days after the end of each fiscal quarter, the
Borrower’s unaudited consolidated and consolidating balance sheets of itself and
its consolidated Subsidiaries as at the end of such period and the related
unaudited consolidated and consolidating statements of income and the related
unaudited consolidated statement of changes in common stockholders’ equity (or
comparable statement) and changes in financial position and cash flow for such
period and year to date, setting forth in each case in comparative form the
figures as at the end of the previous fiscal year as to the balance sheet and
the figures for the previous corresponding period as to the other statements,
certified by a duly authorized officer of the Borrower as being fairly stated in
all material respects subject to year end adjustments; all such financial
statements to be complete and correct in all material respects and to be
prepared in reasonable detail acceptable to the Bank and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
approved by such accountants and disclosed therein and except for the exclusion
of certain information and footnote disclosures omitted pursuant to the rules
and regulations of the S.E.C.); and

 

(iii)                                    as soon as available, copies of all
reports which the Borrower sends to any of its security holders, and copies of
all reports and registration statements which the Borrower or any Subsidiary
files with the S.E.C. or any national securities exchange; and

 

(iv)                                   (a) together with each delivery of
financial statements of Borrower and its Subsidiaries pursuant to subdivision
(i) above, a certificate, executed by the Borrower’s chairman of the board (if
an officer) or its president or one of its vice presidents or by its chief
financial officer stating that the signers have reviewed the terms of this
Agreement and have made, or caused to be made under their supervision, a review
in reasonable detail of the transactions and condition of Borrower and its
Subsidiaries during the accounting period covered by such financial statements
and that such review has not disclosed the existence during or at the end of
such accounting period, and that the signers do not have knowledge of the
existence as at the date of such certificate, of any condition or event that
constitutes an Event of Default or Potential Event of Default, or, if any such
condition or event existed or exists, specifying the nature and period of
existence thereof and what action Borrower has taken, is taking and proposes to
take with respect thereto; and (b) together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to subdivision (i) and (ii)
above, a certificate demonstrating

 

20

--------------------------------------------------------------------------------


 

in reasonable detail compliance during and at the end of the applicable
accounting periods with the restrictions contained in Section 6.02 hereof.

 

(b)                                 Notices and Information.  Deliver to the
Bank:

 

(i)                                          promptly upon any officer of the
Borrower obtaining knowledge (a) of any condition or event which constitutes an
Event of Default or Potential Event of Default, (b) that any Person has given
any notice to the Borrower or any Subsidiary of the Borrower or taken any other
action with respect to a claimed default or event or condition of the type
referred to in Section 7.01(e) or Section 7.01(f), (c) of the institution of any
litigation involving an alleged liability (including possible forfeiture of
property) of the Borrower or any of its Subsidiaries equal to or greater than
$500,000 which is not, except for deductibles and self insurance reserves, fully
covered by insurance maintained by Borrower or any adverse determination in any
litigation involving a potential liability of the Borrower or any of its
Subsidiaries equal to or greater than $500,000 which is not, except for
deductibles and self insurance reserves, fully covered by insurance maintained
by Borrower or (d) of a material adverse change in the business, operations,
properties, assets or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, an officers’ certificate specifying the nature
and period of existence of any such condition or event, or specifying the notice
given or action taken by such holder or Person and the nature of such claimed
default, Event of Default, Potential Event of Default, event or condition, and
what action the Borrower has taken, is taking and proposes to take with respect
thereto;

 

(ii)                                       promptly upon becoming aware of the
occurrence of any (a) Termination Event, or (b) non-exempt “prohibited
transaction”, as such term is defined in Section 4975 of the Internal Revenue
Code or a transaction prohibited by Section 406 of ERISA, in connection with any
Employee Benefit Plan or any trust created thereunder, a written notice
specifying the nature thereof, what action the Borrower has taken, is taking or
proposes to take with respect thereto, and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor, or the
Pension Benefit Guaranty Corporation with respect thereto;

 

(iii)                                    with reasonable promptness copies of
(a) all notices received by the Borrower or any of its ERISA Affiliates of the
Pension Benefit Guaranty Corporation’s intent to terminate any Pension Plan or
to have a trustee appointed to administer any Pension Plan and (b) all notices
received by the Borrower or any of its ERISA Affiliates from a Multiemployer
Plan sponsor concerning the imposition or amount of withdrawal liability
pursuant to Section 4202 of ERISA;

 

(iv)                                   promptly, and in any event within 10 days
after the effective date thereof, a copy of all amendments to any of the loan
documents governing any of the debt permitted by Section 6.02(e)(iv) (including,
without limitation, the Union Loan Documents);

 

(v)                                      promptly, and in any event within 30
days after receipt thereof, a copy of any notice, summons, citation, directive,
letter or other form of communication

 

21

--------------------------------------------------------------------------------


 

from any governmental authority or court in any way concerning any action or
omission on the part of the Borrower or any of its Subsidiaries in connection
with any substance defined as toxic or hazardous by any applicable federal,
state or local law, rule, regulation, order or directive or any waste or
byproduct thereof, or concerning the filing of a lien upon, against or in
connection with the Borrower, its Subsidiaries, or any of their leased or owned
real or personal property, in connection with a Hazardous Substance Superfund or
a Post-Closure Liability Fund as maintained pursuant to § 9507 of the Internal
Revenue Code; and

 

(vi)                                   promptly, and in any event within 30 days
after request, such other information and data with respect to the Borrower or
any of its Subsidiaries as from time to time may be reasonably requested by the
Bank and is reasonably available to Borrower.

 

(c)                                  Corporate Existence, Etc.  At all times
preserve and keep in full force and effect its and its Subsidiaries’ corporate
existence and rights, licenses and franchises material to its business and those
of each of its Subsidiaries; provided, however, that the corporate existence of
any such Subsidiary may be terminated if such termination is in the best
interest of Borrower and does not result in a Change of Control.

 

(d)                                 Payment of Taxes and Claims.  Pay, and cause
each of its Subsidiaries to pay, all taxes, assessments and other governmental
charges imposed upon it or any of its properties or assets or in respect of any
of its franchises, business, income or property before any penalty which would
exceed the Penalty Cap (as defined below) or interest accrues thereon, and all
claims (including, without limitation, claims for labor, services, materials and
supplies) for sums which have become due and payable and which by law have or
may become a lien upon any of its properties or assets, prior to the time when
any penalty or fine shall be incurred with respect thereto; provided that no
such charge or claim need be paid if being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted and if such
reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor.  As used herein, the term
“Penalty Cap” means an amount equal to $10,000 in the aggregate for the Borrower
and its Subsidiaries for each calendar year.

 

(e)                                  Maintenance of Properties; Insurance. 
Maintain or cause to be maintained in good repair, working order and condition
all material properties used or useful in the business of the Borrower and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof. The Borrower will maintain or cause
to be maintained, with financially sound and reputable insurers, insurance with
respect to its properties and business and the properties and business of its
Subsidiaries against loss or damage of the kinds customarily insured against by
corporations of established reputation engaged in the same or similar businesses
and similarly situated, of such types and in such amounts as are customarily
carried under similar circumstances by such other corporations.  The Borrower
will comply with any other insurance requirement set forth in any other Loan
Document.

 

(f)                                    Inspection.  Permit any authorized
representatives designated by the Bank to visit and inspect any of the
properties of the Borrower or any of its Subsidiaries, including its and their
financial and accounting records, and to make copies and take extracts
therefrom, and to

 

22

--------------------------------------------------------------------------------


 

discuss its and their affairs, finances and accounts with its and their officers
and independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably requested.

 

(g)                                 Compliance with Laws Etc.  Exercise, and
cause each of its Subsidiaries to exercise, all due diligence in order to comply
with the requirements of all applicable laws, rules, regulations and orders of
any governmental authority, including, without limitation, all rules and
regulations of public utility commissions or similar regulatory authorities, and
all environmental laws, rules, regulations and orders, noncompliance with which
would materially adversely affect the business, properties, assets, operations
or condition (financial or otherwise) of the Borrower and its Subsidiaries,
taken as a whole.

 

(h)                                 Hazardous Waste Studies.  Promptly, and in
any event within thirty (30) days after submission, provide the Bank with copies
of all such investigations, studies, samplings and testings as may be requested
by any governmental or regulatory authority relative to any substance defined as
hazardous or toxic by any applicable federal, state or local law, rule,
regulation, order or directive, or any waste or by-product thereof, at or
affecting any real property or any facility owned, leased or used by the
Borrower or any Subsidiary.  The foregoing shall not include sampling and
testing of water, waste water and effluent conducted by the Subsidiaries of
Borrower on periodic bases as a normal part of their water delivery and
wastewater treatment businesses.

 

(i)         Use of Proceeds of New Debt or Equity.  Promptly remit to Bank no
less than fifty percent (50%) of the Net Cash Proceeds of any new debt or equity
obtained by Borrower which Net Cash Proceeds shall be applied pro rata to the
reduction of any Additional Revolving Loans and to the reduction of that certain
credit facility extended to Borrower by Union to facilitate the TECON
Acquisition.  All such applications to the Additional Revolving Loans shall
represent permanent reductions to the Additional Revolving Commitment.

 

SECTION 6.02.  Negative Covenants.  So long as any Revolving Loan or Additional
Revolving Loan shall remain unpaid or the Bank shall have any Commitment
hereunder, the Borrower will not, without the written consent of the Bank:

 

(a)                                  Consolidated Tangible Net Worth.  At any
time, permit Consolidated Tangible Net Worth to be less than the sum of (i)
$70,000,000 plus (ii) fifty percent (50%) of the cash proceeds received by
Borrower or any of its Subsidiaries from the issuance of any capital stock of
Borrower or any of its Subsidiaries after the date hereof (net of underwriting
discounts and commissions, professional fees and disbursements in each case not
paid to an affiliate of Borrower or a Subsidiary of Borrower) (other than any
such proceeds received by Borrower in connection with the Employee Stock
Purchase Plan or the Dividend Reinvestment Plan).

 

(b)                                 Consolidated Net Profit.  At the end of any
fiscal quarter of the Borrower, permit Consolidated Net Profit, determined on a
four quarter rolling basis, to be less than $1.00.

 

(c)                                  EBITDA Coverage Ratio.  At the end of any
fiscal quarter of Borrower, permit the EBITDA Coverage Ratio, determined on a
four quarter rolling basis, to be less than 1.50:1.00.

 

23

--------------------------------------------------------------------------------


 

(d)                                 Liens Etc.  Create or suffer to exist, or
permit any of its Subsidiaries to create or suffer to exist, any Lien upon or
with respect to any of its properties, whether now owned or hereafter acquired,
or assign, or permit any of its Subsidiaries to assign, any right to receive
income, in each case to secure any Debt of any Person other than (i) Liens in
favor of the Bank; (ii) Liens existing on the date hereof and set forth in
Schedule 6.02(d) hereto; (iii) Liens securing the indebtedness of TECON referred
to in, and permitted under clause (iv) of Section 6.02(e) below; (iv) purchase
money Liens upon or in any equipment acquired or held by the Borrower or any
Subsidiary in the ordinary course of business with respect to principal
indebtedness up to a maximum of $2,000,000 to secure the purchase price of such
equipment or to secure indebtedness incurred solely for the purpose of financing
the acquisition of such equipment; (v) Liens existing on property acquired by
the Borrower or any Subsidiary, and all refundings and extensions of any such
Liens; (vi) Liens, deposits and/or pledges made to secure the performance of
operating leases; provided that the principal amount of Debt secured by any such
Lien permitted hereunder shall not exceed an amount equal to (x) one hundred
percent (100%) of the cost of the real property subject to such lien or security
interest or (y) one hundred percent (100%) of the cost of the personal property
subject to such lien or security interest, and further provided that none of
such liens or security interests shall extend to other assets of the Borrower or
its Subsidiaries, (vii) Liens for taxes, assessments or other governmental
charges which are not delinquent, and (viii) materialmen’s, mechanics’ or other
similar liens arising in the ordinary course of business the underlying claim
with respect to which is not delinquent or is being contested in good faith.

 

(e)                                  Debt.  Create, incur, assume or permit to
exist, or permit any Subsidiary to create, incur, assume or permit to exist, any
indebtedness or liabilities resulting from borrowings, loans or advances,
whether matured or unmatured, liquidated or unliquidated, joint or several,
secured or unsecured, except for (i) Debt incurred pursuant to the Convertible
Debentures in a principal amount not to exceed $20,000,000 outstanding at any
time, (ii) secured indebtedness for purchase money financing of equipment which
is permitted under Section 6.02(d)(iv) in a principal amount not to exceed an
aggregate of $2,000,000 outstanding at any time, (v) other secured Debt
identified on Schedule 6.02(e) not to exceed the applicable amount indicated on
such schedule, (vi) unsecured senior funded bank debt in a principal amount not
to exceed $40,500,000 outstanding at any time in the aggregate for the Borrower
and its Subsidiaries (including, without limitation, unsecured senior funded
bank debt incurred pursuant to the Loan Documents and the Union Loan Documents,
and excluding the undrawn face amount of the Capistrano Letter of Credit);
provided that the only unsecured senior funded debt of the Subsidiaries which
may be outstanding shall be (I) unsecured bank indebtedness of NMUI in an
aggregate principal amount not to exceed at any one time $4,000,000; (II)
secured debt of TECON not to exceed $15,000,000; and (III) other unsecured
senior funded debt in a principal amount not to exceed $500,000 outstanding at
any time in the aggregate for all Subsidiaries, and (IV) intercompany Debt
between Borrower and its majority-owned Subsidiaries.  In no event shall funded
debt at Suburban exceed Suburban’s bondable capacity at any time, and any and
all mortgage bonds issued by Suburban and/or NMUI subsequent to the date of this
Agreement shall have an NAIC rating of “1” or “2”.

 

(f)                                    Consolidation, Merger or Dissolution. 
(i) Consolidate with or merge into any other Person, or permit any Subsidiary to
consolidate with or merge into any other Person, unless Borrower or the
applicable Subsidiary is the surviving entity and no event has occurred and is

 

24

--------------------------------------------------------------------------------


 

continuing, or would result from such consolidation or merger, which constitutes
an Event of Default or Potential Event of Default, (ii) wind up, liquidate or
dissolve (provided, however, that the corporate existence of any Subsidiary may
be terminated if such termination is in the best interest of Borrower and does
not result in a Change of Control) or (iii) agree to do any of the foregoing or
permit any Subsidiary to agree to do any of the foregoing.

 

(g)                                 Loans, Investments, Acquisitions, Secondary
Liabilities.  Make or permit to remain outstanding, or permit any Subsidiary to
make or permit to remain outstanding, any loan or advance to, or guarantee,
induce or otherwise become contingently liable, directly or indirectly, in
connection with the obligations, stock or dividends of, or own, purchase or
acquire any stock, obligations or securities of or any other interest in, or
make any capital contribution to, any other Person, or make any Acquisition or
enter into any agreement to make any Acquisition, except that the Borrower and
its Subsidiaries may:

 

(i)                                          own, purchase or acquire
certificates of deposit issued by a bank, commercial paper rated Moody’s P-1,
municipal bonds rated Moody’s AA or better, direct obligations of the United
States of America or its agencies, obligations guaranteed by the United States
of America, and “money market preferred stock” issued by a corporation
incorporated under the laws of the United States of America or any state thereof
given on the date of such investment a credit rating of at least Moody’s Aa (and
having an investment period not exceeding 50 days);

 

(ii)                                       make Permitted Acquisitions, provided
that the aggregate consideration paid or payable by Borrower and its
Subsidiaries in connection with all Permitted Acquisitions consummated in any
fiscal year of Borrower shall not exceed $5,000,000, provided further that such
limit on consideration shall be increased to $10,000,000 with respect to each
fiscal year of Borrower if all Permitted Acquisitions are made by Borrower in
such fiscal year and all purchase price payments to be made by Borrower in
connection with such Permitted Acquisitions are payable only in stock of
Borrower.  Notwithstanding the foregoing, Borrower may undertake and conclude
the Permitted Acquisition of TECON Water Companies, Inc., and Tenkiller Utility
Company, with a total purchase price not to exceed $71,000,000 (including
transaction fees and expenses);

 

(iii)                                    continue to own the existing capital
stock of the Borrower’s Subsidiaries;

 

(iv)                                   endorse negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business;

 

(v)                                      allow the Borrower’s Subsidiaries to
make or permit to remain outstanding advances from the Borrower’s Subsidiaries
to the Borrower;

 

(vi)                                   make or permit to remain outstanding
loans or advances to those Subsidiaries of Borrower as to which Borrower owns at
least 80% of the outstanding equity;

 

25

--------------------------------------------------------------------------------


 

(vii)                                with respect to the Borrower only, enter
into or permit to remain outstanding (a) a guaranty of the unsecured bank
indebtedness of NMUI in an amount not to exceed at any one time $4,000,000 for
principal, plus all interest thereon and all costs and expenses pertaining to
the enforcement of the guaranty and/or the collection of such indebtedness, (b)
a guaranty of the senior secured bank indebtedness provided by Bank of the West
to Windermere in an amount not to exceed at any one time $10,000,000 for
principal, plus all interest thereon and all costs and expenses pertaining to
the enforcement of the guaranty and/or the collection of such indebtedness; and
(c) guaranties of the obligations of ECO under that certain Service Contract for
the Design, Construction, Financing and Operation of the San Juan Basin Desalter
Project dated as of September 3, 2002 between the Capistrano Valley Water
District and ECO and associated project agreements, and

 

(viii)                             make or permit to remain outstanding loans
and advances to any of its officers, shareholders or affiliates or enter into or
permit to remain outstanding guarantees in connection with the obligations of
its officers, shareholders or affiliates, in an aggregate amount for all such
loans, advances and guarantees not exceeding $100,000 in addition to the loans
outstanding and reflected on the Borrower’s financial statements dated March 31,
2004.

 

(h)                                 Asset Sales.  Convey, sell, lease, transfer
or otherwise dispose of, or permit any Subsidiary to convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its or its Subsidiary’s business, property or
fixed assets outside the ordinary course of business, whether now owned or
hereafter acquired, except that the Borrower and its Subsidiaries may convey,
sell, lease, transfer or otherwise dispose of business, property or fixed assets
for consideration which in the aggregate does not exceed $1,000,000 per year. 
The foregoing covenant shall not extend to any property taken by eminent domain
by any governmental authority or other person or entity having the power of
eminent domain or to any sale in lieu of condemnation to a governmental
authority or other person or entity having the power of eminent domain made
after threat of condemnation by such governmental authority or other person or
entity.

 

(i)                                     Hostile Tender Offers.  Make any offer
to purchase or acquire, or consummate a purchase or acquisition of, five percent
(5%) or more of the capital stock of any publicly held corporation or other
publicly held business entity, unless the board of directors of such corporation
or business entity has notified the Borrower that it invites or does not oppose
such offer or purchase.

 

(j)                                     Distributions.  Upon the occurrence and
during the continuance of an Event of Default or Potential Event of Default,
authorize, declare or pay, or permit any of its Subsidiaries to authorize,
declare or pay, any Distributions.

 

(k)                                  Transactions with Affiliates.  Neither
Borrower nor any of its Subsidiaries shall enter into any transaction for the
purchase, sale or exchange of property or the rendering of any service to or by
any affiliate, except in the ordinary course of and pursuant to the reasonable
requirements of Borrower’s or its Subsidiary’s business and upon fair and
reasonable terms no

 

26

--------------------------------------------------------------------------------


 

less favorable to the Borrower or its Subsidiary than Borrower or its Subsidiary
would obtain in a comparable arm’s length transaction with an unaffiliated
person.

 

(l)                                     Books and Records.  Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries in conformity with GAAP and all
requirements of applicable law shall be made of all dealings and transactions in
relation to its business and activities.

 

(m)                               Restructure.  Make any change in the principal
nature of Borrower’s and its Subsidiaries’ business operations (taken as a
whole) or the date of its fiscal year.

 

ARTICLE VII
EVENTS OF DEFAULT

 

SECTION 7.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)                                  Borrower shall fail to pay within three (3)
days of the date when due, any principal, interest, fees or other amounts
payable under any of the Loan Documents; or

 

(b)                                 Any representation or warranty made by the
Borrower herein or by the Borrower (or any of its officers) in connection with
the Loan Documents shall prove to have been incorrect in any material respect
when made; or

 

(c)                                  Borrower shall fail to perform or observe
any term, any affirmative or negative covenant, including, but not limited to,
those covenants set forth in Sections 6.01 and 6.02 hereof, or any other
agreement contained in this Agreement on its part to be performed or observed
(other than those referred to in subsections (a) and (b) above); and with
respect to any such default which by its nature can be cured, such default shall
continue for a period of twenty (20) days from its occurrence; or

 

(d)                                 The Borrower or any of its Subsidiaries
shall default in the performance of or compliance with any term contained in any
Loan Document other than this Agreement and such default shall not have been
remedied or waived within any applicable grace period in such Loan Document or
in (c) above; or

 

(e)                                  The Borrower shall default in the
performance of or compliance with any term contained in any Union Loan Document,
and such default shall continue after the applicable grace period, if any,
specified in the applicable Union Loan Document; or

 

(f)                                    to the extent not already addressed in
this Section 7.01, (i) the Borrower or any of its Subsidiaries shall (A) fail to
pay any principal of, or premium or interest on, any Debt the aggregate
outstanding principal amount of which is at least $500,000 (excluding Debt
evidenced by the Revolving Note and Additional Revolving Note), when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such Debt, or (B) fail
to perform or observe any term, covenant or condition on its part to be
performed or observed under any agreement or instrument relating to any such
Debt or

 

27

--------------------------------------------------------------------------------


 

material to the performance, business, property, assets, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries taken as a whole,
when required to be performed or observed, and such failure shall continue after
the applicable grace period, if any, specified in such agreement or instrument;
or

 

(g)                                 (i) The Borrower or any of its Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days (Bank may, in its
discretion, cease making Revolving Loans and Additional Revolving Loans during
the pendency of such action or proceeding); or (iii) there shall be commenced
against the Borrower or any of its Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof (Bank may, in its discretion, cease making Revolving Loans or
Additional Revolving Loans during the pendency of such action or proceeding); or
(iv) the Borrower or any of its Subsidiaries shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clauses (i), (ii) and (iii) above; or (v) the
Borrower or any of its Subsidiaries shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or

 

(h)                                 One or more judgments or decrees shall be
entered against the Borrower or any of its Subsidiaries involving in the
aggregate a liability (not paid or fully covered by insurance or reserves) equal
to or greater than $500,000 and all such judgments or decrees shall not have
been vacated, discharged, or stayed or bonded pending appeal within thirty (30)
days from the entry thereof; or

 

(i)                                                         
(i)                                        The Borrower or any of its ERISA
Affiliates fails to make full payment when due of all material amounts which,
under the provisions of any Pension Plan or Section 412 of the Internal Revenue
Code, the Borrower or any of its ERISA Affiliates is required to pay as
contributions thereto and such development is not remedied or reversed within
fifteen (15) days after the Borrower knows of such development;

 

(ii)                                       any material accumulated funding
deficiency occurs or exists, whether or not waived, with respect to any Pension
Plan and such development is not remedied or reversed within fifteen (15) days
after the Borrower knows of such development;

 

28

--------------------------------------------------------------------------------


 

(iii)                                    the excess of the actuarial present
value of all benefit liabilities under all Pension Plans over the fair market
value of the assets of such Pension Plans (excluding in such computation Pension
Plans with assets greater than benefit liabilities)  allocable to such benefit
liabilities are greater than five percent (5%) of Consolidated Tangible Net
Worth and such development is not remedied or reversed within fifteen (15)  days
after the Borrower knows of such development;

 

(iv)                                   the Borrower or any of its ERISA
Affiliates enters into any transaction which has as its principal purpose the
evasion of liability under Subtitle D of Title IV of ERISA;

 

(v)                                      (A) Any Pension Plan maintained by the
Borrower or any of its ERISA Affiliates shall be terminated within the meaning
of Title IV of ERISA in a distress termination, or (B) a trustee shall be
appointed by an appropriate United States district court in accordance with
Section 4042 of ERISA to administer any Pension Plan, or (C) the Pension Benefit
Guaranty Corporation (or any successor thereto) shall institute proceedings to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan in accordance with Section 4042 of ERISA, or (D) the Borrower or any of its
ERISA Affiliates shall withdraw (under Section 4063 of ERISA) from a Pension
Plan, if as of the date of the event listed in subclauses (A)-(D) above or any
subsequent date, either the Borrower or its ERISA Affiliates has any material
liability (such liability to include, without limitation, any liability to the
Pension Benefit Guaranty Corporation, or any successor thereto, or to any other
party under Sections 4062, 4063 or 4064 of ERISA or any other provision of law)
resulting from or otherwise associated with the events listed in subclauses
(A)-(D) above;

 

(vi)                                   As used in this subsection 7.01(i) the
term “accumulated funding deficiency” has the meaning specified in Section 412
of the Internal Revenue Code, and the term “benefit liabilities” has the meaning
specified in Section 4001 of ERISA;

 

(j)                                     There shall be instituted against the
Borrower or any Subsidiary, or against any guarantor, any proceeding for which
forfeiture of any property with a value of $500,000 or more is a potential
penalty and such proceeding remains undismissed, undischarged or unbonded for a
period of thirty (30) days from the date the Borrower knows of such proceeding;
or

 

(k)                                  A Change of Control shall have occurred.

 

Then, (i) upon the occurrence and continuation of any Event of Default described
in clause 7.01(g) above, the Commitment shall immediately terminate and all
Revolving Loans and Additional Revolving Loans hereunder with accrued interest
thereon, and all other amounts owing under the Loan Documents shall
automatically become due and payable, and (ii) upon the occurrence of any other
Event of Default, the Bank may, by notice to the Borrower, declare the
Commitment to be terminated forthwith, whereupon the Commitment shall
immediately terminate; and, by notice to the Borrower, declare the Revolving
Loans and Additional Revolving Loans hereunder, with accrued interest thereon,
and all other amounts owing under the Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable.  Bank
shall have all rights, powers and remedies available under each

 

29

--------------------------------------------------------------------------------


 

of the Loan Documents, or accorded by law, including, without limitation, the
right to resort to any or all security for any credit accommodation from the
Bank subject hereto and to exercise any or all of the rights of a beneficiary or
secured party pursuant to applicable law.  All rights, powers and remedies of
Bank in connection with each of the Loan Documents may be exercised at any time
by Bank and from time to time after the occurrence of an Event of Default, are
cumulative and not exclusive, and shall be in addition to any other rights,
powers or remedies provided by law or equity.  Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived. Notwithstanding any other provision of this
Agreement, including Section 8.02, notices to the Borrower under this
Section shall be communicated in writing (including telex or facsimile
transmissions).

 

ARTICLE VIII
MISCELLANEOUS

 

SECTION 8.01.  Amendments, Etc.  No amendment or waiver of any provision of the
Loan Documents nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Bank, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

SECTION 8.02.  Notices, Etc.  Except as otherwise set forth in this Agreement,
all notices and other communications provided for hereunder shall be in writing
(including facsimile communication) and mailed certified mail, return receipt
requested or sent by facsimile or delivered, if to the Borrower, at its address
set forth on the signature page hereof; and if to the Bank, at its address set
forth on the signature page hereof; or, as to each party, at such other address
as shall be designated by such party in a written notice to the other parties.
All such notices and communications shall be effective upon personal delivery or
upon receipt when sent by facsimile, or on the date of receipt or refusal
indicated on the return receipt if sent by certified mail, except that notices
and communications to the Bank pursuant to Article II or VII shall not be
effective until received by the Bank.

 

SECTION 8.03.  Right of Setoff:  Security Interest in Deposit Accounts.  Upon
and only after the occurrence of any Event of Default not cured within any
applicable grace period, the Bank is hereby authorized by the Borrower, at any
time and from time to time, without notice, (a) to set off against, and to
appropriate and apply to the payment of, the obligations and liabilities of the
Borrower under the Loan Documents (whether matured or unmatured, fixed or
contingent or liquidated or unliquidated) any and all amounts owing by the Bank
to the Borrower (whether payable in Dollars or any other currency, whether
matured or unmatured, and, in the case of deposits, whether general or special,
time or demand and however evidenced) and (b) pending any such action, to the
extent necessary, to hold such amounts as collateral to secure such obligations
and liabilities and to return as unpaid for insufficient funds any and all
checks and other items drawn against any deposits so held as the Bank in its
sole discretion may elect. The Borrower hereby grants to the Bank a security
interest in all deposits and accounts maintained with the Bank and with any
other financial institution. The Bank is authorized to debit any account
maintained with it by the Borrower for any amount of principal, interest or fees
which are then due and owing to the Bank.

 

30

--------------------------------------------------------------------------------


 

SECTION 8.04.  No Waiver; Remedies.  No failure on the part of either party
hereto to exercise, and no delay in exercising, any right under any of the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 8.05.  Costs and Expenses.  Borrower shall pay to Bank immediately upon
demand the full amount of all costs and expenses, including reasonable
attorneys’ fees (to include outside counsel fees and all allocated costs of
Bank’s in-house counsel), incurred by Bank in connection with (a) the
negotiation and preparation of this Agreement and each other of the Loan
Documents, and the preparation of any amendments and waivers hereto and thereto,
(b) the enforcement of Bank’s rights and/or the collection of any amounts which
become due to Bank under any of the Loan Documents (including, without
limitation, in appellate, bankruptcy, insolvency, liquidation, reorganization,
moratorium or other similar proceedings) or the restructuring of the Loan
Documents, and (c) the prosecution or defense of any action in any way related
to any of the Loan Documents, including, without limitation, any action for
declaratory relief.

 

SECTION 8.06.  Participations.  The Bank may sell, assign, transfer, negotiate
or grant participations to other financial institutions in all or part of the
obligations of the Borrower outstanding under the Loan Documents, provided that
any such sale, assignment, transfer, negotiation or participation shall be in
compliance with the applicable federal and state securities laws; and provided
further that any assignee or transferee agrees to be bound by the terms and
conditions of this Agreement. The Bank may, in connection with any actual or
proposed assignment or participation, disclose to the actual or proposed
assignee or participant, any information relating to the Borrower or any of its
Subsidiaries.

 

SECTION 8.07.  Effectiveness: Binding Effect.  This Agreement shall become
effective when it shall have been executed by the Borrower and the Bank and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Bank and their respective successors and assigns, except that the Borrower shall
not have the right to assign its rights hereunder or any interest herein without
the prior written consent of the Bank.

 

SECTION 8.08.  Governing Law.  The validity, interpretation and enforcement of
this Agreement and the other Loan Documents (except to the extent otherwise
provided in any such Loan Document) and any dispute arising out of the
relationship between the parties hereto or thereto, whether in contract, tort,
equity or otherwise, shall be governed by the internal laws of the State of
California (without giving effect to principles of conflicts of law).

 

SECTION 8.09.  Arbitration and Waiver of Jury Trial.

 

(a)                                  This paragraph concerns the resolution of
any controversies or claims between Bank and Borrower, whether arising in
contract, tort or by statute, including but not limited to controversies or
claims that arise out of or relate to: (i) this Agreement (including any
renewals, extensions or modifications); or (ii) any of the Loan Documents
(collectively a “Claim”).

 

31

--------------------------------------------------------------------------------


 

(b)                                 At the request of any party to this
Agreement, any Claim shall be resolved by binding arbitration in accordance with
the Federal Arbitration Act (Title 9, U.S. Code) (the “Act”).  The Act will
apply even though this Agreement provides that it is governed by the law of the
State of California.

 

(c)                                  Arbitration proceedings will be determined
in accordance with the Act, the applicable rules and procedures for the
arbitration of disputes of JAMS or any successor thereof (“JAMS”), and the terms
of this paragraph.  In the event of any inconsistency, the terms of this
paragraph shall control.

 

(d)                                 The arbitration shall be administered by
JAMS and conducted in the State of California.  All Claims shall be determined
by one arbitrator; however, if Claims exceed Five Million Dollars ($5,000,000),
upon the request of any party, the Claims shall be decided by three
arbitrators.  All arbitration hearings shall commence within ninety (90) days of
the demand for arbitration and close within ninety (90) days of commencement and
the award of the arbitrator(s) shall be issued within thirty (30) days of the
close of the hearing.  However, the arbitrator(s), upon a showing of good cause,
may extend the commencement of the hearing for up to an additional sixty (60)
days.  The arbitrator(s) shall provide a concise written statement of reasons
for the award.  The arbitration award may be submitted to any court having
jurisdiction to be confirmed, judgment entered and enforced.

 

(e)                                  The arbitrator(s) will have the authority
to decide whether any Claim is barred by the statute of limitations and, if so,
to dismiss the arbitration on that basis. For purposes of the application of the
statute of limitations, the service on JAMS under applicable JAMS rules of a
notice of Claim is the equivalent of the filing of a lawsuit.  Any dispute
concerning this arbitration provision or whether a Claim is arbitrable shall be
determined by the arbitrator(s).  The arbitrator(s) shall have the power to
award legal fees pursuant to the terms of this Agreement.

 

(f)                                    This paragraph does not limit the right
of any party to: (i) exercise self-help remedies, such as but not limited to,
setoff; (ii) initiate judicial or non-judicial foreclosure against any real or
personal property collateral; (iii) exercise any judicial or power of sale
rights, or (iv) act in a court of law to obtain an interim remedy, such as but
not limited to, injunctive relief, writ of possession or appointment of a
receiver, or additional or supplementary remedies.

 

(g)                                 The filing of a court action is not intended
to constitute a waiver of the right of any party, including the suing party,
thereafter to require submittal of the Claim to arbitration.

 

(h)                                 By agreeing to binding arbitration, the
parties irrevocably and voluntarily waive any right they may have to a trial by
jury in respect of any Claim.  Furthermore, without intending in any way to
limit this agreement to arbitrate, to the extent any Claim is not arbitrated,
the parties irrevocably and voluntarily waive any right they may have to a trial
by jury in respect of such Claim.  This provision is a material inducement for
the parties entering into this Agreement.

 

32

--------------------------------------------------------------------------------


 

SECTION 8.10.  Waiver of Notices.  Borrower hereby expressly waives demand,
presentment, protest and notice of protest and notice of dishonor with respect
to any and all instruments, included in or evidencing any of the obligations,
and any and all other demands and notices of any kind or nature whatsoever with
respect to the obligations and this Agreement, except such as are expressly
provided for herein.  No notice to or demand on Borrower which Bank may elect to
give shall entitle Borrower to any other or further notice or demand in the
same, similar or other circumstances.

 

SECTION 8.11.  Entire Agreement.  This Agreement with Exhibits and Schedules and
the other Loan Documents embody the entire agreement and understanding between
the parties hereto and supersede all prior agreements and understandings
relating to the subject matter hereof.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control and govern; provided that the
inclusion of supplemental rights or remedies in favor of Bank in any other Loan
Document shall not be deemed a conflict with this Agreement.

 

SECTION 8.12.  Severability of Provisions.  In case any one or more of the
provisions contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 

SECTION 8.13.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

SECTION 8.14.  Further Assurances.  Without limiting in any manner any other
obligation, requirement or agreement hereunder or under any of the other Loan
Documents or otherwise, Borrower shall, at its expense and without expense to
Bank, do, execute and deliver such further acts and documents as Bank from time
to time reasonably requires for the assuring and confirming unto Bank of the
rights hereby created or intended now or hereafter so to be, or for carrying out
the intention or facilitating the performance of the terms of any Loan Document.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BANK OF AMERICA, N.A.

SOUTHWEST WATER COMPANY

 

 

By:

 

 

By:

 

 

Name:  Jamie L. Freeman

Name: Peter J. Moerbeek

Title:   Vice President

Title:   President and Chief Operating Officer

 

 

Address:

Address:

 

 

Bank of America
675 Anton Boulevard, 2nd Floor
Costa Mesa, California 92626
Attention: Jamie L. Freeman
Title: Vice President
Facsimile: (714) 850-6586

One Wilshire Building
624 S. Grand Avenue, Suite 2900
Los Angeles, California 90017
Attention: Thomas C. Tekulve
Vice President and Treasurer
Facsimile: (213) 929-1888

 

34

--------------------------------------------------------------------------------


 

SCHEDULE 5.01(f) - LITIGATION

 

None other than as reported on Form 10-Q of Borrower for the quarter ended
March 31, 2004 and Form 10-K of Borrower for the year ended December 31, 2003.

 

35

--------------------------------------------------------------------------------


 

SCHEDULE 5.01(i) - ENVIRONMENTAL MATTERS

 

See Form 10-Q of Borrower for the quarter ended March 31, 2004 and Form 10-K of
Borrower for the year ended December 31, 2003.

 

36

--------------------------------------------------------------------------------


 

SCHEDULE 6.02(d) - LIENS

 

None except as disclosed in the audited consolidated financial statements of
Borrower for the fiscal year ended 2003, and as described in Section 6.02(d)(i)
through (viii) of this Agreement.

 

37

--------------------------------------------------------------------------------


 

SCHEDULE 6.02(e) – OTHER SECURED DEBT

 

Secured bank debt not to exceed $30,000,000 and no other secured Debt except as
reported on Form 10-K of Borrower for the year ended December 31, 2003.

 

38

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REVOLVING NOTE

 

$20,000,000

July           , 2004

 

FOR VALUE RECEIVED, the undersigned SOUTHWEST WATER COMPANY, a Delaware
corporation (“Borrower”) promises to pay to the order of BANK OF AMERICA, N.A.
(“Bank”) at its office at 675 Anton Boulevard, 2nd Floor, Costa Mesa, California
92626, or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of Twenty Million Dollars ($20,000,000), or so much thereof as may
be advanced and be outstanding, with interest thereon, to be computed on each
advance from the date of its disbursement (computed on the basis of a 360-day
year and actual days elapsed, which results in more interest than if a 365-day
year were used) at a rate per annum equal to the applicable LIBOR Rate plus one
and one-quarter percent (1.25%) or the Prime Rate minus one-quarter of one
percent (0.25%) with respect to all principal sums of less than Fifteen Million
Dollars ($15,000,000).  When the aggregate principal sums outstanding are equal
to or greater than Fifteen Million Dollars ($15,000,000), the interest thereon
shall be computed at a rate per annum equal to the applicable LIBOR Rate plus
one and one-half percent (1.50%) or the Prime Rate with respect to the entire
principal sums outstanding (to be computed on each advance from the date of its
disbursement).  When interest is determined in relation to the Prime Rate, each
change in the rate of interest hereunder shall become effective on the opening
of business on the day specified in the public announcement of a change in
Bank’s Prime Rate. With respect to each LIBOR option selected hereunder, Bank is
hereby authorized to note the date, principal amount, interest rate and
applicable LIBOR Rate Term thereto and any payments made thereon on Bank’s books
and records (either manually or by electronic entry) and/or on any
schedule attached to this Note, which notations shall be prima facie evidence of
the accuracy of the information noted.

 

A.                                   DEFINITIONS:

 

Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Credit Agreement referred to below.  As used herein, the
following terms shall have the meanings set forth after each:

 

1.                                       “Agreement” means that certain Credit
Agreement between Borrower and Bank dated as of October 6, 2003, as amended from
time to time, including, without limitation, those terms relating to arbitration
of disputes.

 

2.                                       “Amended and Restated Credit Agreement”
means that certain Amended and Restated Credit Agreement entered into between
Borrower and Bank on or about July         , 2004.

 

3.                                       “Business Day” means any day except a
Saturday, Sunday or any other day designated as a holiday under Federal or
California statute or regulation, or for amounts bearing interest based on the
LIBOR Rate, any Business Day is any day except a Saturday, Sunday or any other
day designated as a holiday under Federal or California statute or regulation

 

39

--------------------------------------------------------------------------------


 

on which dealings in Dollar deposits are conducted by and among banks in the
Designated LIBOR Market.

 

4.                                       “Designated LIBOR Market” means the
regular established market located in London by and among banks for the
solicitation, offer and acceptance of Dollar deposits in such banks.

 

5.                                       “Dollars” means United States of
America dollars.

 

6.                                       “LIBOR Rate” means the interest rate
determined by the following formula, rounded upward, if necessary, to the
nearest 1/100 of one percent. (All amounts in the calculation will be determined
by Bank as of the first day of the interest period.)

 

LIBOR Rate =

LIBOR

Base

Rate

 

(1.00 - Reserve Percentage)

 

(a)                                  “LIBOR Base Rate” means, with respect to
any Revolving Loan to be made by Bank which is to bear interest in relation to
the LIBOR Rate, the interest rate per annum (rounded upward, if necessary, to
the nearest 1/100th of 1%) at which deposits in Dollars are offered by Bank
through its London Banking Center, London, Great Britain to prime banks in the
Designated LIBOR Market on the first day of the applicable LIBOR Rate Term in an
aggregate amount approximately equal to the amount of the Revolving Loan to be
made by Bank and for a period of time comparable to the number of days in the
applicable LIBOR Rate Term.  The determination of the LIBOR Base Rate by Bank
shall be conclusive in the absence of manifest error.

 

(b)                                 “Reserve Percentage” means, with respect to
any Revolving Loan to be made by Bank which is to bear interest in relation to
the LIBOR Rate, the maximum reserve percentage (expressed as a decimal, rounded
upward, if necessary, to the nearest 1/100 of one percent) in effect on the date
the LIBOR Base Rate for the Revolving Loan is determined (whether or not such
reserve percentage is applicable to Bank) under regulations issued from time to
time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to eurocurrency funding (currently referred to as
“eurocurrency liabilities”) having a term comparable to the LIBOR Rate Term for
such Revolving Loan.  The determination by Bank of any applicable Reserve
Percentage shall be conclusive in the absence of manifest error.

 

7.                                       “LIBOR Rate Portion” means a portion of
the principal amount outstanding under this Note which is bearing interest at a
rate related to LIBOR. No LIBOR Rate Portion shall be less than Two Hundred
Fifty Thousand Dollars ($250,000).

 

8.                                       “LIBOR Rate Term” means a period
commencing on a Business Day and continuing for one (1) month, two (2) months,
three (3) months, six (6) months or twelve (12) months, as designated by
Borrower, during which all or a portion of the outstanding principal balance of
this Note bears interest determined in relation to Bank’s LIBOR; provided
however, that no LIBOR Rate Term shall extend beyond the scheduled maturity date
hereof. The last day of the interest period will be determined by Bank using the
Designated LIBOR Market. If any

 

40

--------------------------------------------------------------------------------


 

LIBOR Rate Term would end on a day which is not a Business Day, then such LIBOR
Rate Term shall be extended to the next succeeding Business Day.

 

9.                                       “Prime Rate” means the rate of interest
publicly announced from time to time by the Bank as its Prime Rate.  The Prime
Rate is set by the Bank based on various factors, including the Bank’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans.  The Bank may price loans to its
customers at, above or below the Prime Rate.  Any change in the Prime Rate will
take effect at the opening of business on the day specified in the public
announcement of a change in the Bank’s Prime Rate.

 

B.                                     INTEREST:

 

1.                                       Payment of Interest. Interest accrued
on this Note shall be payable on the fifteenth (15th) day of each month for the
prior month or portion thereof, commencing June 15, 2004.

 

2.                                       Selection of Interest Rate Options. At
any time any portion of this Note bears interest determined in relation to the
LIBOR Rate, it may be continued by Borrower at the end of the LIBOR Rate Term
applicable thereto so that all or a portion thereof bears interest determined in
relation to the Prime Rate or in relation to the LIBOR Rate for a new LIBOR Rate
Term designated by Borrower. At any time any portion of this Note bears interest
determined in relation to the Prime Rate, Borrower may convert all or a portion
thereof so that it bears interest determined in relation to the LIBOR Rate for a
LIBOR Rate Term designated by Borrower. At the time each advance is requested
hereunder or Borrower wishes to select the LIBOR option for all or a portion of
the outstanding principal balance hereof, and at the end of each LIBOR Rate
Term, Borrower shall give Bank notice specifying (a) the interest rate option
selected by Borrower, (b) the principal amount subject thereto, and (c) if the
LIBOR option is selected, the length of the applicable LIBOR Rate Term. Any such
notice may be given by telephone so long as, with respect to each LIBOR
selection, such notice is given to Bank prior to 10:00 a.m., California time, on
the third Business Day prior to the commencement of the LIBOR Rate Term and,
with respect to each Prime Rate selection, such notice is given to Bank prior to
11:00 a.m., California time, on the day of the requested advance. For each LIBOR
option requested hereunder, Bank will quote the applicable LIBOR Rate to
Borrower at approximately 10:00 a.m., California time, on the second Business
Day prior to the LIBOR Rate Term. If Borrower does not immediately accept the
rate quoted by Bank, any subsequent acceptance by Borrower shall be subject to a
re-determination by Bank of the applicable LIBOR Rate; provided however, that if
Borrower fails to accept any such rate by 11:00 a.m., California time, on the
Business Day such quotation is given, then the quoted rate shall expire and Bank
shall have no obligation to permit a LIBOR option to be selected on such day. If
no specific designation of interest is made at the time any advance is requested
hereunder or at the end of any LIBOR Rate Term, Borrower shall be deemed to have
made a Prime Rate interest selection for such advance or the principal amount to
which such LIBOR Rate Term applied.

 

41

--------------------------------------------------------------------------------


 

3.                                       Additional LIBOR Provisions.

 

(a)                                  If Bank at any time shall determine that
for any reason adequate and reasonable means do not exist for ascertaining the
LIBOR Rate, then Bank shall promptly give notice thereof to Borrower. If such
notice is given and until such notice has been withdrawn by Bank, then (i) no
new LIBOR option may be selected by Borrower, and (ii) any portion of the
outstanding principal balance hereof which bears interest determined in relation
to the LIBOR Rate, subsequent to the end of the LIBOR Rate Term applicable
thereto, shall bear interest determined in relation to the Prime Rate.

 

(b)                                 If any law, treaty, rule, regulation or
determination of a court or governmental authority or any change therein or in
the interpretation or application thereof (each, a “Change in Law”) shall make
it unlawful for Bank (i) to make LIBOR options available hereunder, or (ii) to
maintain interest rates based on the LIBOR Rate, then in the former event, any
obligation of Bank to make available such unlawful LIBOR options shall
immediately be cancelled, and in the latter event, any such unlawful LIBOR-based
interest rates then outstanding shall be converted, at Bank’s option, so that
interest on the portion of the outstanding principal balance subject thereto is
determined in relation to the Prime Rate; provided however, that if any such
Change in Law shall permit any LIBOR-based interest rates to remain in effect
until the expiration of the LIBOR Rate Term applicable thereto, then such
permitted LIBOR-based interest rates shall continue in effect until the
expiration of such LIBOR Rate Term. Upon the occurrence of any of the foregoing
events, Borrower shall pay to Bank immediately upon demand such amounts as may
be necessary to compensate Bank for any fines, fees, charges, penalties or other
costs incurred or payable by Bank as a result thereof and which are attributable
to any LIBOR options made available to Borrower hereunder, and any reasonable
allocation made by Bank among its operations shall be conclusive and binding
upon Borrower.

 

(c)                                  If any Change in Law or compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority shall:

 

(i)                                     subject Bank to any tax, duty or other
charge with respect to any LIBOR options, or change the basis of taxation of
payments to Bank of principal, interest, fees or any other amount payable
hereunder (except for changes in the rate of tax on the overall net income of
Bank); or

 

(ii)                                  impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of advances or
loans by, or any other acquisition of funds by any office of Bank; or

 

(iii)                               impose on Bank any other condition; and the
result of any of the foregoing is to increase the cost to Bank of making,
renewing or maintaining any LIBOR options hereunder and/or to reduce any amount
receivable by Bank in connection therewith, then in any such case, Borrower
shall pay to Bank immediately upon demand such amounts as may be necessary to
compensate Bank for any additional costs incurred by Bank and/or reductions in
amounts received by Bank which are attributable to such LIBOR options. In
determining which

 

42

--------------------------------------------------------------------------------


 

costs incurred by Bank and/or reductions in amounts received by Bank are
attributable to any LIBOR options made available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower.

 

(d)                                 Bank will have no obligation to accept an
election of Borrower for the LIBOR option if any of the following described
events has occurred and is continuing:

 

(i)                                     Dollar deposits in the principal amount,
and for periods equal to the LIBOR Rate Term, of any Revolving Loan which bears
interest in relation to the LIBOR Rate are not available in the Designated LIBOR
Market; or

 

 (ii)                               an Event of Default has occurred and is
continuing; or

 

 (iii)                            the LIBOR Rate does not accurately reflect the
cost of any Revolving Loan which bears interest in relation to the LIBOR Rate.

 

4.                                       Default Interest. During the
continuance of an Event of Default, the outstanding principal balance of this
Note shall bear interest until paid in full at an increased rate per annum
(computed on the basis of a 360-day year and actual days elapsed, which results
in more interest than if a 365-day year were used) equal to two percent (2.00%)
above the rate of interest from time to time applicable to this Note (the
“Default Rate”).

 

C.                                     BORROWING AND REPAYMENT:

 

1.                                       Loan and Repayment. Borrower may from
time to time during the term of this Note borrow, partially or wholly repay its
outstanding borrowings, and re-borrow, subject to all of the limitations, terms
and conditions of this Note and of any document executed in connection with or
governing this Note, including the Amended and Restated Credit Agreement;
provided however, that the total outstanding borrowings under this Note shall
not at any time exceed the principal amount stated above. The unpaid principal
balance of this obligation at any time shall be the total amounts advanced
hereunder by the holder hereof less the amount of principal payments made hereon
by or for Borrower, which balance may be endorsed hereon from time to time by
the holder.  The outstanding principal balance of this Note shall be due and
payable in full on the “Maturity Date” (as defined in the Amended and Restated
Credit Agreement).

 

2.                                       Advances. Advances hereunder, to the
total amount of the principal sum stated above, may be made by the holder at the
oral or written request of (a) Thomas C. Tekulve or Richard Shields any one
acting alone, who are authorized to request advances and direct the disposition
of any advances until written notice of the revocation of such authority is
received by the holder at the office designated above, or (b) any person, with
respect to advances deposited to the credit of any account of Borrower with the
holder, which advances, when so deposited, shall be conclusively presumed to
have been made to or for the benefit of Borrower regardless of the fact that
persons other than those authorized to request advances may have authority to
draw against such account. The holder shall have no obligation to determine
whether any person requesting an advance is or has been authorized by Borrower.

 

43

--------------------------------------------------------------------------------


 

3.                                       Application of Payments. Each payment
made on this Note shall be credited first, to any interest then due and second,
to the outstanding principal balance hereof. Unless instructed otherwise by
Borrower, all payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Prime Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to the LIBOR
Rate, with such payments applied to the oldest LIBOR Rate Term first.

 

4.                                       Prepayment.

 

(a)                                  Prime Rate. Borrower may prepay principal
on any portion of this Note which bears interest determined in relation to the
Prime Rate at any time, in any amount and without penalty.

 

(b)                                 LIBOR. Each prepayment of a LIBOR Rate
Portion shall be not less than $250,000 and shall be in an integral multiple of
$100,000, and Bank shall have received notice of each such prepayment on the
date that is five (5) Business Days before the date of such prepayment (which
notice shall identify the date and amount of the prepayment).  Each prepayment
of a LIBOR Rate Portion, whether voluntary, by reason of acceleration or
otherwise, will be accompanied by the amount of accrued interest on the amount
prepaid, and a prepayment fee as described below. A “prepayment” is a payment on
a date earlier than the last day of the applicable LIBOR Rate Term. The
prepayment fee shall be equal to the amount (if any) by which:

 

(i)                                     the additional interest which would have
been payable during the applicable LIBOR Rate Term on the amount prepaid had it
not been prepaid, exceeds

 

(ii)                                  the interest which would have been
recoverable by Bank by placing the amount prepaid on deposit in the domestic
certificate of deposit market, the eurodollar deposit market, or other
appropriate money market selected by Bank for a period starting on the date on
which it was prepaid and ending on the last day of the applicable LIBOR Rate
Term.

 

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2.00%) above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).

 

D.                                    EVENTS OF DEFAULT:

 

This Note is made pursuant to and is subject to the terms and conditions of the
Amended and Restated Credit Agreement.  Any default in the payment or
performance of any obligation under this Note, or any defined event of default
under the Amended and Restated Credit Agreement, shall constitute an “Event of
Default” under this Note.

 

44

--------------------------------------------------------------------------------


 

E.                                      MISCELLANEOUS:

 

1.                                       Remedies.  Upon the occurrence of any
Event of Default, the holder of this Note, at the holder’s option, without
notice upon the occurrence of an Event of Default pursuant to Section 7.01(g) of
the Amended and Restated Credit Agreement, and with notice upon the occurrence
of any other Event of Default, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, protest or notice of dishonor, all of which are expressly waived by
Borrower, and the obligation, if any, of the holder to extend any further credit
hereunder shall immediately cease and terminate. Borrower shall pay to the
holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of the holder’s in-house counsel),
incurred by the holder in connection with the enforcement of the holder’s rights
and/or the collection of any amounts which become due to the holder under this
Note, and the prosecution or defense of any action in any way related to this
Note, including without limitation, any action for declaratory relief, and
including any of the foregoing incurred in connection with any bankruptcy
proceeding relating to Borrower.

 

2.                                       Obligations Joint and Several. Should
more than one person or entity sign this Note as a Borrower, the obligations of
each such Borrower shall be joint and several.

 

3.                                       Governing Law. This Note shall be
governed by and construed in accordance with the laws of the State of
California, except to the extent Bank has greater rights or remedies under
Federal law, whether as a national bank or otherwise, in which case such choice
of California law shall not be deemed to deprive Bank of any such rights and
remedies as may be available under Federal law.

 

 

“Borrower”

 

 

 

SOUTHWEST WATER COMPANY,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

45

--------------------------------------------------------------------------------


 

EXHIBIT B

 

REVOLVING NOTE

 

$15,000,000

July           , 2004

 

FOR VALUE RECEIVED, the undersigned SOUTHWEST WATER COMPANY, a Delaware
corporation (“Borrower”) promises to pay to the order of BANK OF AMERICA, N.A.
(“Bank”) at its office at 675 Anton Boulevard, 2nd Floor, Costa Mesa, California
92626, or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of Fifteen Million Dollars ($15,000,000), or so much thereof as
may be advanced and be outstanding, with interest thereon, to be computed on
each advance from the date of its disbursement (computed on the basis of a
360-day year and actual days elapsed, which results in more interest than if a
365-day year were used) at a rate per annum equal to the applicable LIBOR Rate
plus two and one-half percent (2.5%) or the Prime Rate.  When interest is
determined in relation to the Prime Rate, each change in the rate of interest
hereunder shall become effective on the opening of business on the day specified
in the public announcement of a change in Bank’s Prime Rate. With respect to
each LIBOR option selected hereunder, Bank is hereby authorized to note the
date, principal amount, interest rate and applicable LIBOR Rate Term thereto and
any payments made thereon on Bank’s books and records (either manually or by
electronic entry) and/or on any schedule attached to this Note, which notations
shall be prima facie evidence of the accuracy of the information noted.

 

A.                                   DEFINITIONS:

 

Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Credit Agreement referred to below.  As used herein, the
following terms shall have the meanings set forth after each:

 

1.                                       “Amended and Restated Credit Agreement”
means that certain Amended and Restated Credit Agreement entered into between
Borrower and Bank on or about July         , 2004.

 

2.                                       “Business Day” means any day except a
Saturday, Sunday or any other day designated as a holiday under Federal or
California statute or regulation, or for amounts bearing interest based on the
LIBOR Rate, any Business Day is any day except a Saturday, Sunday or any other
day designated as a holiday under Federal or California statute or regulation on
which dealings in Dollar deposits are conducted by and among banks in the
Designated LIBOR Market.

 

3.                                       “Designated LIBOR Market” means the
regular established market located in London by and among banks for the
solicitation, offer and acceptance of Dollar deposits in such banks.

 

4.                                       “Dollars” means United States of
America dollars.

 

46

--------------------------------------------------------------------------------


 

5.                                       “LIBOR Rate” means the interest rate
determined by the following formula, rounded upward, if necessary, to the
nearest 1/100 of one percent. (All amounts in the calculation will be determined
by Bank as of the first day of the interest period.)

 

LIBOR Rate =

LIBOR

Base

Rate

 

(1.00 - Reserve Percentage)

 

(a)                                  “LIBOR Base Rate” means, with respect to
any Additional Revolving Loan to be made by Bank which is to bear interest in
relation to the LIBOR Rate, the interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) at which deposits in Dollars are
offered by Bank through its London Banking Center, London, Great Britain to
prime banks in the Designated LIBOR Market on the first day of the applicable
LIBOR Rate Term in an aggregate amount approximately equal to the amount of the
Revolving Loan to be made by Bank and for a period of time comparable to the
number of days in the applicable LIBOR Rate Term.  The determination of the
LIBOR Base Rate by Bank shall be conclusive in the absence of manifest error.

 

(b)                                 “Reserve Percentage” means, with respect to
any Additional Revolving Loan to be made by Bank which is to bear interest in
relation to the LIBOR Rate, the maximum reserve percentage (expressed as a
decimal, rounded upward, if necessary, to the nearest 1/100 of one percent) in
effect on the date the LIBOR Base Rate for the Revolving Loan is determined
(whether or not such reserve percentage is applicable to Bank) under regulations
issued from time to time by the Federal Reserve Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to eurocurrency funding (currently
referred to as “eurocurrency liabilities”) having a term comparable to the LIBOR
Rate Term for such Revolving Loan.  The determination by Bank of any applicable
Reserve Percentage shall be conclusive in the absence of manifest error.

 

6.                                       “LIBOR Rate Portion” means a portion of
the principal amount outstanding under this Note which is bearing interest at a
rate related to LIBOR. No LIBOR Rate Portion shall be less than Two Hundred
Fifty Thousand Dollars ($250,000).

 

7.                                       “LIBOR Rate Term” means a period
commencing on a Business Day and continuing for one (1) month, two (2) months,
three (3) months, six (6) months or twelve (12) months, as designated by
Borrower, during which all or a portion of the outstanding principal balance of
this Note bears interest determined in relation to Bank’s LIBOR; provided
however, that no LIBOR Rate Term shall extend beyond the scheduled maturity date
hereof. The last day of the interest period will be determined by Bank using the
Designated LIBOR Market. If any LIBOR Rate Term would end on a day which is not
a Business Day, then such LIBOR Rate Term shall be extended to the next
succeeding Business Day.

 

8.                                       “Prime Rate” means the rate of interest
publicly announced from time to time by the Bank as its Prime Rate.  The Prime
Rate is set by the Bank based on various factors, including the Bank’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans.  The Bank may price loans to its
customers at, above or below the Prime Rate.  Any change in the Prime Rate will
take effect at the opening

 

47

--------------------------------------------------------------------------------


 

of business on the day specified in the public announcement of a change in the
Bank’s Prime Rate.

 

B.                                     INTEREST:

 

1.                                       Payment of Interest. Interest accrued
on this Note shall be payable on the fifteenth (15th) day of each month for the
prior month or portion thereof, commencing August 15, 2004.

 

2.                                       Selection of Interest Rate Options. At
any time any portion of this Note bears interest determined in relation to the
LIBOR Rate, it may be continued by Borrower at the end of the LIBOR Rate Term
applicable thereto so that all or a portion thereof bears interest determined in
relation to the Prime Rate or in relation to the LIBOR Rate for a new LIBOR Rate
Term designated by Borrower. At any time any portion of this Note bears interest
determined in relation to the Prime Rate, Borrower may convert all or a portion
thereof so that it bears interest determined in relation to the LIBOR Rate for a
LIBOR Rate Term designated by Borrower. At the time each advance is requested
hereunder or Borrower wishes to select the LIBOR option for all or a portion of
the outstanding principal balance hereof, and at the end of each LIBOR Rate
Term, Borrower shall give Bank notice specifying (a) the interest rate option
selected by Borrower, (b) the principal amount subject thereto, and (c) if the
LIBOR option is selected, the length of the applicable LIBOR Rate Term. Any such
notice may be given by telephone so long as, with respect to each LIBOR
selection, such notice is given to Bank prior to 10:00 a.m., California time, on
the third Business Day prior to the commencement of the LIBOR Rate Term and,
with respect to each Prime Rate selection, such notice is given to Bank prior to
11:00 a.m., California time, on the day of the requested advance. For each LIBOR
option requested hereunder, Bank will quote the applicable LIBOR Rate to
Borrower at approximately 10:00 a.m., California time, on the second Business
Day prior to the LIBOR Rate Term. If Borrower does not immediately accept the
rate quoted by Bank, any subsequent acceptance by Borrower shall be subject to a
re-determination by Bank of the applicable LIBOR Rate; provided however, that if
Borrower fails to accept any such rate by 11:00 a.m., California time, on the
Business Day such quotation is given, then the quoted rate shall expire and Bank
shall have no obligation to permit a LIBOR option to be selected on such day. If
no specific designation of interest is made at the time any advance is requested
hereunder or at the end of any LIBOR Rate Term, Borrower shall be deemed to have
made a Prime Rate interest selection for such advance or the principal amount to
which such LIBOR Rate Term applied.

 

3.                                       Additional LIBOR Provisions.

 

(a)                                  If Bank at any time shall determine that
for any reason adequate and reasonable means do not exist for ascertaining the
LIBOR Rate, then Bank shall promptly give notice thereof to Borrower. If such
notice is given and until such notice has been withdrawn by Bank, then (i) no
new LIBOR option may be selected by Borrower, and (ii) any portion of the
outstanding principal balance hereof which bears interest determined in relation
to the LIBOR Rate, subsequent to the end of the LIBOR Rate Term applicable
thereto, shall bear interest determined in relation to the Prime Rate.

 

48

--------------------------------------------------------------------------------


 

(b)                                 If any law, treaty, rule, regulation or
determination of a court or governmental authority or any change therein or in
the interpretation or application thereof (each, a “Change in Law”) shall make
it unlawful for Bank (i) to make LIBOR options available hereunder, or (ii) to
maintain interest rates based on the LIBOR Rate, then in the former event, any
obligation of Bank to make available such unlawful LIBOR options shall
immediately be cancelled, and in the latter event, any such unlawful LIBOR-based
interest rates then outstanding shall be converted, at Bank’s option, so that
interest on the portion of the outstanding principal balance subject thereto is
determined in relation to the Prime Rate; provided however, that if any such
Change in Law shall permit any LIBOR-based interest rates to remain in effect
until the expiration of the LIBOR Rate Term applicable thereto, then such
permitted LIBOR-based interest rates shall continue in effect until the
expiration of such LIBOR Rate Term. Upon the occurrence of any of the foregoing
events, Borrower shall pay to Bank immediately upon demand such amounts as may
be necessary to compensate Bank for any fines, fees, charges, penalties or other
costs incurred or payable by Bank as a result thereof and which are attributable
to any LIBOR options made available to Borrower hereunder, and any reasonable
allocation made by Bank among its operations shall be conclusive and binding
upon Borrower.

 

(c)                                  If any Change in Law or compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority shall:

 

(i)                                     subject Bank to any tax, duty or other
charge with respect to any LIBOR options, or change the basis of taxation of
payments to Bank of principal, interest, fees or any other amount payable
hereunder (except for changes in the rate of tax on the overall net income of
Bank); or

 

(ii)                                  impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of advances or
loans by, or any other acquisition of funds by any office of Bank; or

 

(iii)                               impose on Bank any other condition; and the
result of any of the foregoing is to increase the cost to Bank of making,
renewing or maintaining any LIBOR options hereunder and/or to reduce any amount
receivable by Bank in connection therewith, then in any such case, Borrower
shall pay to Bank immediately upon demand such amounts as may be necessary to
compensate Bank for any additional costs incurred by Bank and/or reductions in
amounts received by Bank which are attributable to such LIBOR options. In
determining which costs incurred by Bank and/or reductions in amounts received
by Bank are attributable to any LIBOR options made available to Borrower
hereunder, any reasonable allocation made by Bank among its operations shall be
conclusive and binding upon Borrower.

 

(d)                                 Bank will have no obligation to accept an
election of Borrower for the LIBOR option if any of the following described
events has occurred and is continuing:

 

(i)                                     Dollar deposits in the principal amount,
and for periods equal to the LIBOR Rate Term, of any Revolving Loan which bears
interest in relation to the LIBOR Rate are not available in the Designated LIBOR
Market; or

 

49

--------------------------------------------------------------------------------


 

(ii)   an Event of Default has occurred and is continuing; or

 

(iii)  the LIBOR Rate does not accurately reflect the cost of any Revolving Loan
which bears interest in relation to the LIBOR Rate.

 

4.                                       Default Interest. During the
continuance of an Event of Default, the outstanding principal balance of this
Note shall bear interest until paid in full at an increased rate per annum
(computed on the basis of a 360-day year and actual days elapsed, which results
in more interest than if a 365-day year were used) equal to two percent (2.00%)
above the rate of interest from time to time applicable to this Note (the
“Default Rate”).

 

C.                                     BORROWING AND REPAYMENT:

 

1.                                       Loan and Repayment. Borrower may from
time to time during the term of this Note borrow, partially or wholly repay its
outstanding borrowings, and re-borrow, subject to all of the limitations, terms
and conditions of this Note and of any document executed in connection with or
governing this Note, including the Amended and Restated Credit Agreement;
provided however, that the total outstanding borrowings under this Note shall
not at any time exceed the principal amount stated above. The unpaid principal
balance of this obligation at any time shall be the total amounts advanced
hereunder by the holder hereof less the amount of principal payments made hereon
by or for Borrower, which balance may be endorsed hereon from time to time by
the holder.  The outstanding principal balance of this Note shall be due and
payable in full on the “Maturity Date” (as defined in the Amended and Restated
Credit Agreement).

 

2.                                       Advances. Advances hereunder, to the
total amount of the principal sum stated above, may be made by the holder at the
oral or written request of (a) Thomas C. Tekulve or Richard Shields, any one
acting alone, who are authorized to request advances and direct the disposition
of any advances until written notice of the revocation of such authority is
received by the holder at the office designated above, or (b) any person, with
respect to advances deposited to the credit of any account of Borrower with the
holder, which advances, when so deposited, shall be conclusively presumed to
have been made to or for the benefit of Borrower regardless of the fact that
persons other than those authorized to request advances may have authority to
draw against such account. The holder shall have no obligation to determine
whether any person requesting an advance is or has been authorized by Borrower.

 

3.                                       Application of Payments. Each payment
made on this Note shall be credited first, to any interest then due and second,
to the outstanding principal balance hereof. Unless instructed otherwise by
Borrower, all payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Prime Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to the LIBOR
Rate, with such payments applied to the oldest LIBOR Rate Term first.

 

50

--------------------------------------------------------------------------------


 

4.                                       Prepayment.

 

(a)                                  Prime Rate. Borrower may prepay principal
on any portion of this Note which bears interest determined in relation to the
Prime Rate at any time, in any amount and without penalty.

 

(b)                                 LIBOR. Each prepayment of a LIBOR Rate
Portion shall be not less than $250,000 and shall be in an integral multiple of
$100,000, and Bank shall have received notice of each such prepayment on the
date that is five (5) Business Days before the date of such prepayment (which
notice shall identify the date and amount of the prepayment).  Each prepayment
of a LIBOR Rate Portion, whether voluntary, by reason of acceleration or
otherwise, will be accompanied by the amount of accrued interest on the amount
prepaid, and a prepayment fee as described below. A “prepayment” is a payment on
a date earlier than the last day of the applicable LIBOR Rate Term. The
prepayment fee shall be equal to the amount (if any) by which:

 

(i)                                     the additional interest which would have
been payable during the applicable LIBOR Rate Term on the amount prepaid had it
not been prepaid, exceeds

 

(ii)                                  the interest which would have been
recoverable by Bank by placing the amount prepaid on deposit in the domestic
certificate of deposit market, the eurodollar deposit market, or other
appropriate money market selected by Bank for a period starting on the date on
which it was prepaid and ending on the last day of the applicable LIBOR Rate
Term.

 

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2.00%) above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).

 

D.                                    EVENTS OF DEFAULT:

 

This Note is made pursuant to and is subject to the terms and conditions of the
Amended and Restated Credit Agreement.  Any default in the payment or
performance of any obligation under this Note, or any defined event of default
under the Amended and Restated Credit Agreement, shall constitute an “Event of
Default” under this Note.

 

E.                                      MISCELLANEOUS:

 

1.                                       Remedies.  Upon the occurrence of any
Event of Default, the holder of this Note, at the holder’s option, without
notice upon the occurrence of an Event of Default pursuant to Section 7.01(g) of
the Amended and Restated Credit Agreement, and with notice upon the occurrence
of any other Event of Default, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, protest

 

51

--------------------------------------------------------------------------------


 

or notice of dishonor, all of which are expressly waived by Borrower, and the
obligation, if any, of the holder to extend any further credit hereunder shall
immediately cease and terminate. Borrower shall pay to the holder immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of the holder’s in-house counsel), incurred by the
holder in connection with the enforcement of the holder’s rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, and including
any of the foregoing incurred in connection with any bankruptcy proceeding
relating to Borrower.

 

2.                                       Obligations Joint and Several. Should
more than one person or entity sign this Note as a Borrower, the obligations of
each such Borrower shall be joint and several.

 

3.                                       Governing Law. This Note shall be
governed by and construed in accordance with the laws of the State of
California, except to the extent Bank has greater rights or remedies under
Federal law, whether as a national bank or otherwise, in which case such choice
of California law shall not be deemed to deprive Bank of any such rights and
remedies as may be available under Federal law.

 

 

“Borrower”

 

 

 

SOUTHWEST WATER COMPANY,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

52

--------------------------------------------------------------------------------